AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) dated January 8, 2014 to the Executive
Employment Agreement dated November 8, 2011 (Amendment is sometimes referred to
herein as the “Agreement”), by and between Presidential Realty Corporation, a
Delaware corporation (the “Corporation”), and Nickolas W. Jekogian, III
(“Executive” and together with the Corporation, the “parties”).

 

WHEREAS, the Corporation and Executive have previously entered into the
Agreement providing for the terms and conditions of Executive’s employment by
the Corporation;

 

WHEREAS, the parties wish to amend the Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree to amend the Agreement
as follows:

 

1.          Term. Section 3 of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“3. Term. The term of Executive's employment hereunder shall commence on
November 8, 2011 and terminate on December 31, 2015 (the “Term”) unless extended
by the mutual written consent of the parties.”

 

2.          Base Salary. Section 4.1 of the Agreement is hereby amended and
restated in its entirety to read as follows:

 

“4.1 Base Salary. Subject to Section 4.4, the Corporation shall pay to Executive
as compensation for his services and agreements hereunder a base salary at the
rate of $200,000 per annum for the first twelve months of the Term and at the
rate of $225,000 per annum for the balance of the Term, or such greater amount
as the Board of Directors of the Corporation shall from time to time approve. At
the time that the Corporation completes a Capital Event, Executive’s base salary
will be reviewed to bring it within market range of compensation to senior
executives at comparable real estate investment trusts (“REIT”). Subject to
Section 4.4, base salary shall be payable in equal installments in accordance
with the Corporation’s normal payroll policy, subject to payroll taxes and
withholding requirements.”

 

3.          Annual Bonus. Section 4.3 of the Agreement is hereby amended to
delete the words “, such bonus not to exceed $200,000” appearing at the end of
Section 4.3.

 

4.           Payment of Bonus and Base Salary to be Deferred.  Section 4.4 of
the Agreement is hereby amended and restated to read as follows:

 

 

 

 

Section 4.4. Payment of Bonus and Base Salary to be Deferred.

 

(a) Notwithstanding the foregoing, Executive hereby agrees to defer receipt of
the payment of base salary and any Annual Bonus, and the Corporation shall have
no obligation to pay Executive his base salary and Annual Bonus unless and until
a Capital Event shall have occurred.  Any amount of base salary that is deferred
is referred to herein as the “Deferred Compensation”.

 

(b) The Corporation and Executive have mutually agreed that effective as of the
date of this Amendment, Executive shall exchange $425,000 of his Deferred
Compensation accrued to date for a warrant in the form of Exhibit A (the
“Warrant”) to purchase 1,700,000 shares of the Corporation’s Class B Common
Stock at a purchase price of $ 0.10 per share. As a result, the Corporation’s
liability to Executive for Deferred Compensation has been permanently reduced by
$425,000. The Warrant shall become exercisable on the six month anniversary of a
Capital Event and continue for a period of five and one half years thereafter.
The exercisability of the Warrant shall be limited from time to time to the
maximum amount of shares which the holder of the Warrant may own at any time and
not be in conflict with the restrictions on ownership of shares contained in the
Corporation’s Certificate of Incorporation and such other rules of ownership
which may be imposed in order to maintain the Corporation’s status as a REIT.
The shares to be issued upon exercise of the Warrant will not be registered and
will contain a Legend as provided in Section 1.4 of the Warrant.

 

(c) For purposes of this Agreement and the Option, “Capital Event” means the
receipt by the Corporation of at least $20,000,000 in cash or property from a
capital raising activity including the following:  (a) the sale for cash of
shares of the Corporation’s Class A or Class B Common Stock or securities
convertible into shares of the Corporation’s Class A or Class B Common Stock;
(b) the exchange of shares of Class A or Class B Common Stock for real estate
assets consistent with the Corporation’s status as a REIT; (c) the sale of
unsecured subordinated debt instruments of the Corporation, the proceeds of
which may be used to acquire real estate assets which are consistent with the
Corporation’s status as a REIT.  For the avoidance of doubt, the proceeds of any
refinancing of any of the Corporation’s properties or any working capital line
of credit shall not be included in a Capital Event.  The valuation of any
property shall be supported by independent appraisals of such property.

 

5.          Section 4 of the Agreement is hereby amended to add the following
new Section 4.7:

 

- 2 -

 

 

“4.7. Upon the closing of each acquisition transaction (each a “Transaction”)
during the Term, the Corporation shall grant Executive a warrant (each a
“Transaction Warrant”) in the form attached to this Amendment. A separate
Transaction Warrant shall be issued in respect of each Transaction. Each
Transaction Warrant shall permit Executive to purchase the number of shares of
Class B Common Stock determined by multiplying the “Transaction Value” for of
the Transaction which such Warrant is being issued by 4.75% and dividing the
amount thereby obtained by the “Transaction Price”. The exercise price of the
Transaction Warrant shall be the Transaction Price. The determination by the
Corporation’s Board of Directors of the Transaction Value and the Transaction
Price shall be binding on all parties. A Transaction Warrant shall not become
exercisable until the expiration of six months from the date of issuance and is
subject to the limitations of stock ownership under the Corporation’s
Certificate of Incorporation in Section 4.4(b).”

 

(a) “Transaction” includes the acquisition by the Corporation of, or the right
to acquire, directly or indirectly, real estate assets consistent with the
Corporation’s REIT status the raising of capital or capital commitments for the
purpose of acquiring real estate assets for the Corporation.

 

(b) “Transaction Value” means the fair market value of the capital, capital
commitments or real estate assets acquired or which the Corporation has the
right to acquire in each Transaction, as determined by the Corporation’s Board
of Directors. By way of example, if in a Transaction the Corporation acquires
through a subsidiary a 1% interest in an operating partnership that owns real
estate assets and the Corporation also acquires the right to acquire the
remaining 99% interests in the operating partnership, then the Transaction Value
shall be the fair market value of the operating partnership taken as a whole.
The Transaction Value in each instance, however, will be reduced by the amount
of capital used to complete a Transaction to the extent that a Transaction
Warrant had previously been issued in respect of such capital. By way of
example, if the Corporation forms an operating partnership which obtains capital
commitments for the purchase of real estate from third party investors, a
Transaction Warrant will be issued in respect of such capital commitments. To
the extent those commitments are used to complete a Transaction, the Transaction
Value will be reduced by the amount so used.

 

(c) “Transaction Price” for each Transaction is the price at which owners of
real estate assets or third party investors providing capital or capital
commitments have the right to acquire or are issued shares of the Corporation’s
Class B Common Stock in exchange for interests in real estate assets owned by
them or in exchange for interests in or investments in operating partnerships or
other vehicles in which the Corporation has an interest and which own or are
acquiring real estate assets or in exchange for providing capital and/or capital
commitments.

 

- 3 -

 

 

6.          Change of Control Severance. Section 11.1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“11.1. If at any time during the Term, (a) individuals who presently constitute
the Board of Directors of the Corporation, or who have been recommended for
election to the Board by a majority of the Board consisting of a majority of
such individuals who are either presently on the Board or such recommended
successors cease for any reason to constitute at least a majority of such Board
or (b) a sale of all or substantially all of the Corporation’s assets (such
events in clauses (a) and (b) being hereafter referred to as a “Change of
Control”) and Executive gives written notice to the Corporation within 30 days
after such Change of Control of his election to terminate his employment
hereunder, the Corporation shall pay to Executive within 15 days after
Executive’s delivery of such notice, as severance pay and liquidated damages, in
lieu of any other rights or remedies which might otherwise be available to him
under this Agreement, and without mitigation of any kind or amount, whether or
not Executive shall seek or accept other employment, a lump sum payment equal in
amount to the greater of his base salary and fringe benefits calculated to the
end of the Term and his base salary and fringe benefits for a period of six (6)
months.”

 

7.          Termination for Good Reason. Section 12.2 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“12.2 Executive’s employment and the Term may be terminated at any time by
Executive for “good reason” (as defined below) upon at least thirty (30) days
prior written notice given by Executive to the Corporation. If Executive’s
employment is terminated by Executive for “good reason”, he shall be entitled to
a lump sum payment of the greater of his base salary and fringe benefits
calculated to the end of the Term and his base salary and fringe benefits
calculated for six (6) months. For purposes of this Agreement, “good reason”
means (i) the assignment to Executive by the Corporation of any duties
inconsistent in any material respect with his position (including offices,
titles and reporting requirements), authority, duties or responsibilities or any
other action which results in a significant and material diminution in such
position, authority, duties or responsibilities; (ii) any failure by the
Corporation to pay Executive the compensation set forth in this Agreement; (iii)
a reduction in Executive’s base salary as in effect immediately prior to such
reduction or any material reduction in any other material benefit provided
Executive hereunder; (iv) requiring Executive to relocate outside the New York
metropolitan area; or (v) failure by the Corporation to maintain directors and
officers liability insurance providing for coverage of equal to or greater
coverage than provided as of the date hereof.”

 

- 4 -

 

 

8.          Miscellaneous.

 

8.1.          This Amendment is a legal and binding obligation of the parties,
forceable in accordance with its terms.

 

8.2.          This Amendment shall be governed, interpreted and construed in
accordance with the substantive laws of the State of New York applicable to
agreements entered into and to be performed entirely therein.

 

8.3.          Except as specifically amended hereby, the Agreement shall remain
in full force and effect. In the event the terms of the Agreement conflict with
this Amendment, the terms of this Amendment shall control.

 

8.4.          Except as otherwise provided herein, this Amendment contains the
entire understanding between the parties, and there are no other agreements or
understandings between the parties with respect to the subject matter hereof. No
alteration or modification hereof shall be valid except by a subsequent written
instrument executed by the parties hereto.

 

8.5.          This Amendment may be executed in any number of counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute only one agreement. Any facsimile of this
Amendment shall be considered an original document.

 

- 5 -

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Amendment to the Agreement, intending to be legally bound hereby, as of the date
first set forth above.

 

  PRESIDENTIAL REALTY CORPORATION       By: /s/ Alexander Ludwig     Name:
Alexander Ludwig     Title: President

 

  EXECUTIVE:       /s/ Nickolas W. Jekogian   NICKOLAS W. JEKOGIAN, III

 

- 6 -

 

 

ATTACHMENT – FORM OF TRANSACTION WARRANT

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR
OFFERED FOR SALE UNLESS REGISTERED OR QUALIFIED UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN OPINION IN
REASONABLY ACCEPTABLE FORM AND SCOPE TO THE COMPANY OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION, QUALIFICATION OR OTHER SUCH
ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS OR THAT AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE. THE OFFERING OF THIS WARRANT HAS NOT BEEN REVIEWED OR
APPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, OR BY ANY
STATE’S SECURITIES ADMINISTRATOR. THIS WARRANT IS ALSO SUBJECT TO CERTAIN
ADDITIONAL TRANSFER RESTRICTIONS PROVIDED FOR HEREIN.

 

Warrant No. Dated: As of _________, ____

 

COMMON STOCK PURCHASE WARRANT

 

PRESIDENTIAL REALTY CORPORATION

 

9.          THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that,
for value received, _____________ (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
to purchase from PRESIDENTIAL REALTY CORPORATION, a Delaware corporation (the
“Company”), _________ shares (the “Warrant Shares”) of the Company’s Class B
Common Stock, par value $_____ per share. The purchase price of one share of
Class B Common Stock under this Warrant shall be $_______, subject to adjustment
as herein provided (the “Exercise Price”).

 

10.         This Warrant is the Transaction Warrant referred to in the
Employment Agreement dated November 8, 2011, as amended, between the Company and
____________ (the “Employment Agreement”). Capitalized terms used and not
otherwise defined in this Warrant shall have the meanings assigned to them in
the Employment Agreement.

 

11.         Certain terms used in this Warrant are defined in (v).

 

(i)

EXERCISE OF WARRANT

 

(A)         Warrant Becomes Exercisable. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the expiration of six (6) months from the date of issuance
(the “Transaction Date”) and on or prior to _____________1 (the “Termination
Date”). The Company’s certificate of incorporation (the “C of I”) contains
limitations on the ownership of shares of the Company’s common stock. Those
restrictions limit, among other things, any person from owning more than 9.2% of
the Company’s outstanding common stock as more particularly set forth in the
Company’s C of I. This Warrant shall not be exercisable for any Warrant Shares
that would be deemed “Excess Shares” as that term is defined in the C of I.
Holder agrees not to exercise or attempt to exercise this Warrant for a number
of Warrant Shares which, when taken together with the Holders other ownership of
the Company’s common stock, would result in the issuance of any Excess Shares.

 



 

1 Five and a half years following the issuance date.

 

- 7 -

 

 

(B)         Method of Exercise. To exercise this Warrant in whole or in part,
Holder shall deliver on any Business Day to the Company at its principal place
of business (a) this Warrant, (b) a written notice in substantially the form of
the Subscription Notice attached hereto, of Holder’s election to exercise this
Warrant, which notice shall specify the number of Warrant Shares to be purchased
(which shall be a whole number of Warrant Shares if for less than all the
Warrant Shares then issuable hereunder), and (c) payment of the Exercise Price
with respect to such Warrant Shares. Such payment may be made, at the option of
Holder, either (a) by cash, certified or bank cashier’s check or wire transfer
in an amount equal to the product of (i) the Exercise Price times (ii) the
number of Warrant Shares as to which this Warrant is being exercised or (b) by a
“cashless exercise” of this Warrant, in which event Holder shall receive from
the Company the number of Warrant Shares computed using the following formula:

 

Y    =    X (A - B)

  A

 

where:

 

A= the current Fair Market Value of a share of Common Stock on the Business Day
immediately prior to the date of such exercise;

 

B= the Exercise Price;

 

X= the number of Warrant Shares as to which this Warrant is being exercised; and

 

Y= the number of Warrant Shares to be issued to Holder.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended
that the Warrant Shares issued in a cashless exercise transaction shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the date this Warrant was
originally issued.

 

The Company shall, as promptly as practicable and in any event within five (5)
Business Days after receipt of such notice and payment, execute and deliver or
cause to be executed and delivered, in accordance with such notice, a
certificate or certificates representing the Warrant Shares so acquired. The
certificate or certificates so delivered shall be in such denominations as may
be specified in such notice, and shall be issued in the name of Holder or such
other name or names as shall be designated in such notice. This Warrant shall be
deemed to have been exercised and such certificate or certificates shall be
deemed to have been issued, and such Holder or any other Person so designated to
be named therein shall be deemed for all purposes to have become a holder of
record of Warrant Shares, as of the date the aforementioned notice and payment
is received by the Company. If this Warrant shall have been exercised only in
part, the Company shall, at the time of delivery of such certificate or
certificates, deliver to Holder a new Warrant evidencing the right to purchase
the remaining shares of Common Stock issuable under this Warrant, which new
Warrant shall, in all other respects, be identical to this Warrant. The Company
shall pay all expenses, stamp, documentary and similar taxes and other charges
payable in connection with the preparation, issuance and delivery of Warrant
Share certificates and new Warrants under this provision.

 

- 8 -

 

 

(C)         Warrant Shares to Be Fully Paid And Nonassessable. All Warrant
Shares issued upon the exercise of this Warrant shall be validly issued, fully
paid and nonassessable, free of liens, preemptive rights, taxes and charges or
any restrictions of any kind provided that such Warrant Shares do not constitute
Excess Shares under the Company’s C of I.

 

(D)         Legend. Each certificate for Warrant Shares issued upon exercise of
this Warrant, shall, unless at the time of exercise such shares are registered
under the Securities Act, bear the following legend:

 

“This security has not been registered under the Securities Act of 1933 and may
not be sold or offered for sale unless registered or qualified under said Act
and any applicable state securities laws or unless the Company receives an
opinion in reasonably acceptable form and scope to the Company of counsel
reasonably satisfactory to the Company that registration, qualification or other
such actions are not required under any such laws or that an exemption from such
registration is available. The offering of this security has not been reviewed
or approved by the United States Securities and Exchange Commission or by any
state’s securities administrator. This security is also subject to certain
additional transfer restrictions provided for in the Warrant the exercise of
which resulted in the original issuance of this security, a copy of which
restrictions shall be furnished to the holder hereof by the Company upon written
request and without charge.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend shall also bear such legend unless, in the
opinion of counsel selected by the Holder of such certificate and reasonably
acceptable to the Company, the securities represented thereby need no longer be
subject to restrictions on resale under the Securities Act and the additional
transfer restrictions set forth herein.

 

(E)         Authorization; Capitalization. The Company hereby represents,
warrants and/or covenants, as applicable, to the Holder, as follows: The Company
has duly reserved, and will keep available for issuance upon exercise of this
Warrant, the total number of Warrant Shares deliverable from time to time upon
exercise of this Warrant in its entirety. The Company will not take action which
would result in (i) the total number of shares of Class B Common Stock issuable
after such action upon exercise of this Warrant, plus (ii) all shares of Class B
Common Stock issued and outstanding, plus (iii) all shares of Class B Common
Stock then issuable (y) upon the exercise of all outstanding options and (z)
upon the exercise, conversion or exchange of all other outstanding securities
which are exercisable for, convertible into or exchangeable for Class B Common
Stock, (the “Fully-Diluted Shares”), to exceed the total number of shares of
Class B Common Stock then authorized for issuance by the Company. In the event
that the Company fails to comply with the previous sentence, the Company shall
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares of Class B Common Stock to cover the exercise of all
of this Warrant in full, including, without limitation, obtaining the necessary
approvals of the Board of Directors and stockholders of the Company and filing
the appropriate amendments to the Company’s C of I. The issuance of the Warrant
Shares has been duly and validly authorized and, when issued and sold in
accordance with this Warrant, the Warrant Shares will be duly and validly
issued, fully paid and non-assessable.

 

- 9 -

 

 

(ii)
TRANSFER, EXCHANGE AND REPLACEMENT OF WARRANTS

 

(A)         Ownership of Warrant. The Company shall deem and treat the Person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by any Person
other than the Company) for all purposes and shall not be affected by any notice
to the contrary, until due presentment of this Warrant for registration of
transfer as provided in this Article II.

 

(B)         Transfer of Warrant. This Warrant may not be sold or transferred by
the Holder except to a Family Member. “Family Member” means spouse, parents,
children, lineal descendants, and siblings and trusts for the benefit of all or
any of the foregoing and entities wholly owned by any of the foregoing.

 

(C)         Expenses of Delivery of Warrants. The Company shall pay all
expenses, stamp, documentary and similar taxes (other than transfer taxes) and
other charges payable in connection with the preparation, issuance and delivery
of the Warrant.

 

(D)         Representations of Holder. On the date hereof, Holder shall sign an
Investment Representation Letter substantially in the form of Exhibit A attached
hereto, as the same may be amended from time to time to correspond to the
definition of “accredited investor” under Regulation D promulgated under the
Securities Act (an “Investment Representation Letter”) and to document the
Holder’s ownership of other securities of the Company.

 

(iii)

REORGANIZATION, RECLASSIFICATION, LIQUIDATION AND OTHER

ADJUSTMENTS

 

(A)         Reorganization, Reclassification and Liquidation.

 

In the case of any reorganization or reclassification of the Company’s Class B
Common Stock or in the case of any consolidation of the Company with, or merger
of the Company with, another company or corporation, or in the case of any sale,
lease or conveyance of all, or substantially all, of the property, assets,
business and goodwill of the Company as an entity, the holder of this Warrant
shall thereafter have the right upon exercise to purchase the kind and amount of
shares of stock and other securities and property receivable upon such
reorganization, reclassification, consolidation, merger or sale by a holder of
the number of shares of Class B Common Stock which the Holder of this Warrant
would have received had all Warrant Shares issuable upon exercise of this
Warrant been issued immediately prior to such reorganization, reclassification,
consolidation, merger or sale, at a price equal to the Exercise Price then in
effect pertaining to this Warrant (the kind, amount and price of such stock and
other securities to be subject to adjustment as herein provided).

 

- 10 -

 

 

In case the Company shall, at any time prior to the expiration of this Warrant
and prior to the exercise thereof, dissolve, liquidate or wind up its affairs,
Holder shall be entitled, upon the exercise thereof, to receive, in lieu of the
Warrant Shares which it would have been entitled to receive, the same kind and
amount of assets as would have been issued, distributed or paid to it upon such
Warrant Shares, had it been the holder of record of the shares of Class B Common
Stock receivable upon the exercise of this Warrant on the record date for the
determination of those entitled to receive any such liquidating distribution.
After any such dissolution, liquidation or winding up which shall result in any
distribution in excess of the Exercise Price provided for by this Warrant,
Holder may at its option exercise the same without making payment of the
aggregate Exercise Price and in such case the Company shall upon the
distribution to Holder consider that the aggregate Exercise Price has been paid
in full to it and in making settlement to Holder, shall deduct from the amount
payable to Holder an amount equal to the aggregate Exercise Price. Participation
by the Holder as aforesaid shall only be to the extent the Warrant is then
exercisable.

 

In case the Company shall, at any time prior to the Termination Date and prior
to the exercise hereof, make a distribution of assets (other than cash) or
securities of the Company to the holders of its Class B Common Stock (the
“Distribution”), the Holder shall be entitled, upon the exercise hereof, to
receive, in addition to the Warrant Shares it is entitled to receive, the same
kind and amount of assets or securities as would have been distributed to it in
the Distribution had it been the holder of record of the shares of Class B
Common Stock receivable upon exercise of this Warrant on the record date for
determination of those entitled to receive the Distribution.

 

(B)         Subdivision or Combination of Common Stock. If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) its outstanding Class B Common Stock into a greater number of shares
of Class B Common Stock, then, except as otherwise required by applicable law,
the Exercise Price in effect immediately prior to such subdivision will be
proportionately decreased and the number of Warrant Shares for which this
Warrant is exercisable will be proportionately increased. If the Company at any
time combines (by reverse stock split or otherwise) one or more classes of its
outstanding shares of common stock including shares of Class B Common Stock,
then, except as otherwise required by applicable law, the Exercise Price in
effect immediately prior to such combination will be proportionately increased
and the number of Warrant Shares for which this Warrant is exercisable will be
proportionately decreased.

 

(iv)

REGISTRATION RIGHTS

 

(A)         Registration on Request. In the event that the Company consummates
an underwritten public offering of its Class B Common Stock, registered under
the Securities Act of 1933, as amended (the “Registered Offering”) on or after
the issuance date of this Warrant,, then:

 

- 11 -

 

 

Subject to Section (A)0, at any time after six (6) months following the
Company’s consummation of such Registered Offering, upon the written request of
the Holder of the outstanding Registrable Securities (the “Initiating Holder”),
requesting that the Company effect the registration under Securities Act of the
resale of all or part of such Initiating Holder’s Registrable Securities and
specifying the intended method of disposition thereof, the Company will promptly
give written notice of such requested registration to all other holders of
Registrable Securities, who shall have the right to request that their
Registrable Securities be included in the registration statement requested
pursuant to this Section (A) upon written notice to the Company made within
twenty (20) days after receipt of the Company’s written notice. Thereupon the
Company will use its best efforts to effect the registration for resale under
the Securities Act of the Registrable Securities which the Company has been so
requested to register in accordance with the intended method of disposition
stated in the Initiating Holder’s request; all to the extent requisite to permit
the disposition (in accordance with the intended methods thereof as aforesaid),
of the Registrable Securities to be so registered, which shall be paid for by
the Company in accordance with Section (A)0.

 

Registrations under this Section (A) shall be on Form S-3 or such appropriate
registration form of the Commission (i) as shall be selected by the Company and
(ii) as shall permit the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition specified in the
Initiating Holder’s request for such registration. The Company shall not be
required to register the Registrable Securities on a Form S-1. The Company
agrees to include in any such registration statement all information which the
holders of Registrable Securities being registered shall reasonably request.

 

The Initiating Holder will be entitled to request one registration pursuant to
this Section (A) for which the Company will pay all Registration Expenses. A
registration requested pursuant to this Section (A) shall not be deemed to have
been effected (i) unless a registration statement with respect thereto has
become effective and the disposition contemplated thereby closes; provided, that
a registration which does not become effective after being filed by the Company
pursuant to this Section (A) solely by reason of the refusal to proceed by the
Initiating Holder (other than a refusal to proceed based upon the advice of
counsel relating to a matter with respect to the Company) shall be deemed to
have been effected by the Company at the request of the Initiating Holder unless
the Initiating Holder shall have elected to pay all Registration Expenses in
connection with such registration, or (ii) if, after it has become effective,
such registration is subject to a stop order, injunction or other order of the
Commission or other governmental agency or court suspending the effectiveness of
such registration statement for any reason, other than by reason of
misstatements or omissions made or not made in the registration statement in
reliance upon and in conformity with written information furnished to the
Company by the Holder of Registrable Securities specifically for use in the
preparation of such registration statement. Except as provided in Section 5.1
(c)(i) above, whether or not the registration becomes effective and the related
disposition contemplated thereby closes, the Company will pay all Registration
Expenses in connection with any registration so initiated.

 

- 12 -

 

 

The Company may suspend any registration requested pursuant to this Section (A)
one time per registration for a single period of up to ninety (90) days upon
notice to the holders of Registrable Securities whose securities are covered by
a registration statement pursuant to this Section (A) that, in the good faith
determination of the Board of Directors of the Company, the registration and
sale at such time of the Registrable Securities requested to be so registered
would not be in the best interests of the Company, provided that notwithstanding
such suspension, the Company shall continue to diligently process the
preparation of the documentation required for such registration.

 

(B)         Incidental Registration.

 

If the Company at any time proposes to register any of its securities under the
Securities Act (other than (x) by a registration on Form S-4 or S-8 or any
successor or similar forms) or (y) pursuant to Section (A)) whether for its own
account or for the account of the holder or holders of any other shares of the
Company’s common stock, it will each such time give prompt written notice to the
Holder of Registrable Securities of its intention to do so and of such Holder’s
rights under this Section (B). Upon the written request of any such holder made
within twenty (20) days after the receipt of any such notice (which request
shall specify the Registrable Securities intended to be disposed of by such
holder and the intended method of disposition thereof), the Company will use its
best efforts to effect the registration under the Securities Act of the resale
of all Registrable Securities which the Company has been so requested to
register, by inclusion of such Registrable Securities in the registration
statement which covers the securities which the Company proposes to register;
provided that if, at any time after giving written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason either not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, thereupon, (i) in
the case of a determination not to register, shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of any holder of
Registrable Securities entitled to request that such registration be effected.
No registration effected under this Section (B) shall relieve the Company of its
obligation to effect any registration upon request under Section (A), nor shall
any such registration hereunder be deemed to have been effected pursuant to
Section (A). The Company will pay all Registration Expenses in connection with
each registration of Registrable Securities pursuant to this Section (B).

 

If the Company at any time proposes to register any of its securities under the
Securities Act as contemplated by this Section (B) and such securities are to be
distributed by or through one or more underwriters, the Company will, if
requested by any holder of Registrable Securities as provided in this Section
(B), use its best efforts to arrange for such underwriters to include all the
Registrable Securities to be offered and sold by such holder among the
securities to be distributed by such underwriters, provided that if the managing
underwriter of such underwritten offering shall inform the Company and holders
of the Registrable Securities requesting such registration and all other holders
of any securities to be included in such registration in respect of such
underwritten offering, by letter of its belief that inclusion in such
distribution of all or a specified number of the securities proposed to be
distributed by such underwriters would interfere with the successful marketing
of the securities being distributed by such underwriters (such letter to state
the basis of such belief and the approximate number of such Registrable
Securities and such other securities which may be distributed without such
effect), then the Company may, upon written notice to all holders of such
Registrable Securities and holders of such other securities, reduce pro rata (if
and to extent stated by such managing underwriter to be necessary to eliminate
such effect) all securities that have been requested be included in such
registration statement by the holder thereof so that the resultant aggregate
number of such securities so included in such registration, together with the
number of securities to be included in the registration for the account of the
Company, shall be equal to the number of securities in such managing
underwriter’s letter.

 

- 13 -

 

 

(C)         Registration Procedures.

 

If and whenever the Company is required to effect the registration of any
Registrable Securities under the Securities Act as provided in Section (A) or
Section (B), the Company shall, as expeditiously as possible:

 

prepare and (within the later of forty-five (45) days after the end of the
fiscal quarter of the Company within which requests for registration may be
given to the Company or the date the Company files its quarterly report on Form
10-Q for such period provided that such 10-Q is filed on a timely basis taking
into account all possible extension periods, except in the case (A) where
requests for registration may be given in the Company’s fourth fiscal quarter,
in which case the filing shall be within the later of ninety (90) days after the
end of such quarter or the date the Company files its annual report on Form 10-K
for the Fiscal Year then ended, provided that such 10-K is filed on a timely
basis taking into account all possible extension periods, or (B) a registration
pursuant to Section (A), in which case the filing shall be made as soon as
possible after the initial request of an Initiating Holder of Registrable
Securities or in any event within sixty (60) days after such request), unless
such request is made during the Company’s fourth fiscal quarter, in which case
the filing shall be within the later of ninety (90) days after the end of such
quarter or the date the Company timely files its annual report on Form 10-K for
the Fiscal Year then ended, file with the Commission the requisite registration
statement to effect such registration (including such audited financial
statements as may be required by the Securities Act) and thereafter use its best
efforts to cause such registration statement to become and remain effective;
provided further that the Company may discontinue any registration of its
securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto; and provided
further that before filing such registration statement or any amendments
thereto, the Company will furnish to the counsel selected by the holders of
Registrable Securities which are to be included in such registration copies of
all such documents proposed to be filed, which documents will be subject to the
review and comment of such counsel;

 

prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until the earlier of (x) in
the case of a registration pursuant to Section (A), the expiration of 120 days
after such registration statement becomes effective (provided that if the
registration statement is suspended pursuant to Section (A), the registration
statement shall be effective for 120 days after suspension is ended), or (y) in
the case of a registration pursuant to Section (B), the expiration of ninety
(90) days after such registration statement becomes effective;

 

- 14 -

 

 

furnish to each seller of Registrable Securities covered by such registration
statement and each underwriter, if any, of the securities being sold by such
seller such number of conformed copies of such registration statement and of
each such amendment and of copies of the prospectus contained in such
registration statement supplement thereto (in each case including all exhibits),
such number (including each preliminary prospectus and any summary prospectus)
and any other prospectus filed under Rule 424 under the Securities Act, in
conformity with the requirements of the Securities Act, and such other
documents, as such seller and underwriter, if any, may reasonably request in
order to facilitate the Public Sale or other disposition of the Registrable
Securities owned by such seller;

 

use its best efforts to register or qualify all Registrable Securities covered
by such registration statement under blue sky or similar laws of such
jurisdictions as any seller thereof and any underwriter of the securities being
sold by such seller shall reasonably request, to keep such registrations or
qualifications in effect for so long as such registration statement remains in
effect, and take any other action which may be reasonably necessary or advisable
to enable such seller and underwriter to consummate the disposition in such
jurisdictions of the securities owned by such seller except that the Company
shall not for any such purpose be required to qualify generally to do business
as a foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision (iv) be obligated to be so qualified, to
subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;

 

use its best efforts to cause all Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities;

 

furnish to each seller of Registrable Securities a signed counterpart, addressed
to such seller and the underwriters, if any, of

 

an opinion, and negative assurances letter, of counsel for the Company, dated
the effective date of such registration statement (and, if such registration is
in connection with an underwritten public offering, an opinion, and negative
assurances letter, dated the date of the closing under the underwriting
agreement), reasonably satisfactory in form and substance to such seller, and

 

a “comfort” letter, dated the effective date of such registration statement
(and, if such registration is in connection with an underwritten public
offering, a letter dated the date of the closing under the underwriting
agreement), signed by the independent public accountants who have certified the
Company’s financial statements included in such registration statement,

 

covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the cold
comfort letter, with respect to events subsequent to the date of such financial
statements, as are customarily covered in cold comfort letters delivered to the
underwriters in underwritten public offerings of securities;

 

notify the holders of Registrable Securities and the managing underwriter or
underwriters, if any, promptly and confirm such advice in writing promptly
thereafter:

 

- 15 -

 

 

when the registration statement, the prospectus or any prospectus supplement
related thereto or post-effective amendment to the registration statement has
been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;

 

of any request by the Commission for amendments or supplements to the
registration statement or the prospectus or for additional information;

 

of the issuance by the Commission of any stop order suspending the effectiveness
of the registration or the initiation of any proceedings by any Person for that
purpose; and

 

of the receipt by the Company of any notification with respect to the suspension
of the qualification of any Registrable Securities for sale under the securities
or blue sky laws of any jurisdiction or the initiation or threat of any
proceeding for such purpose;

 

notify each seller of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon the Company’s discovery that, or upon
the happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and promptly prepare and furnish to such seller and
each underwriter, if any, a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

 

make every reasonable effort to obtain the withdrawal of any order suspending
the effectiveness of the registration statement at the earliest possible moment;

 

otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months, but not more than eighteen months, beginning with the first
full calendar quarter after the effective date of such registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act;

 

- 16 -

 

 

make available for inspection by a representative of the holder of Registrable
Securities participating in the offering, any underwriter participating in any
disposition pursuant to the registration and any attorney or accountant retained
by such selling holders or underwriter (each, an “Inspector”), all financial and
other records, pertinent corporate documents and properties of the Company (the
“Records”), and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such Inspector in connection with
such registration; provided that the Company shall not be required to comply
with this subdivision (xi) if there is a reasonable likelihood, in the judgment
of the Company, that such delivery could result in the loss of any
attorney-client privilege related thereto; and provided further that Records
which the Company determines, in good faith, to be confidential and which it
notifies the Inspectors are confidential shall not be disclosed by the
Inspectors (other than to any holder of Registrable Securities participating in
the offering, and if disclosed to any such holder shall not be disclosed by such
holder) unless (x) such Records have become generally available to the public or
(y) the disclosure of such Records may be necessary or appropriate (A) to comply
with any law, rule, regulation or order applicable to any such Inspectors or
holder of Registrable Securities, (B) in response to any subpoena or other legal
process or (C) in connection with any litigation to which such Inspectors or any
holder of Registrable Securities is a party (provided that the Company is
provided with reasonable notice of such proposed disclosure and a reasonable
opportunity to seek a protective order or other appropriate remedy with respect
to such Records);

 

provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after a
date not later than the effective date of such registration statement;

 

use its best efforts to list all Registrable Securities covered by such
registration statement on any national securities exchange, quotation system or
other market on which the Class B Common Stock is then listed or proposed to be
listed by the Company, if any, or, failing that, to arrange for at least two
reputable market makers to register as such with respect to such Registrable
Securities with the FINRA and cooperate with each holder of Registrable
Securities and any broker or dealer through which any such holder proposes to
sell its Registrable Securities in effecting a filing with FINRA pursuant to
FINRA Rule 5110 as requested by such holder (the Company shall pay all fees and
expenses in connection with satisfying its obligation under this subsection
(xiii)).

 

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such seller and the distribution of such Registrable Securities as the
Company may from time to’ time reasonably request in writing for purposes of
preparing the relevant registration statement and amendments and supplements
thereto.

 

Each holder of Registrable Securities agrees by acquisition of such Registrable
Securities that, upon receipt of any notice from the Company of the occurrence
of any event of the kind described in Section (C)(a)(viii), such holder will
forthwith discontinue such holder’s disposition of Registrable Securities
pursuant to the registration statement relating to such Registrable Securities
until such holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section (C)(a)(viii). In the event the Company shall
give any such notice, the periods specified in Section (C)(a)(ii) shall be
extended by the length of the period from and including the date when each
seller of any Registrable Securities covered by such registration statement
shall have received such notice to the date on which each such seller has
received the copies of the supplemented or amended prospectus contemplated by of
Section (C)(a)(viii).

 

If any such registration or comparable statement refers to any holder of
Registrable Securities by name or otherwise as the holder of any securities of
the Company, then such holder shall have the right to require, in the event that
such reference to such holder by name or otherwise is not required by the
Securities Act or any similar federal statute then in force, the deletion of the
reference to such holder.

 

- 17 -

 

 

Within five (5) days of (x) receipt of any request, stop order, proceeding or
notification referred to in Section (C)(vii)(B), (C) and (D), or (y) the
withdrawal of any underwriter(s), the Company shall notify the holder in writing
of such event, and such holder shall thereupon have full and complete access to
such underwriter(s) with respect to all matters and information of and
concerning the Company in the possession of such underwriter(s).

 

(D)         Indemnification.

 

The Company agrees to indemnify and hold harmless each holder of Registrable
Securities whose Registrable Securities are covered by any registration
statement, its directors and officers and each other Person, if any, who
controls such holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which any such
indemnified party may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse each such indemnified
party for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such loss, liability, action or
proceeding; provided that the Company shall not be liable in any such case to
the extent that any such loss, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such holder
specifically for use in the preparation thereof. In addition, the Company shall
indemnify any underwriter of such offering and each other Person, if any, who
controls any such underwriter within the meaning of the Securities Act in
substantially the same manner and to substantially the same extent as the
indemnity herein provided to each indemnified party. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such holder or any, such director, officer, underwriter or controlling Person
and shall survive the transfer of such securities by such holder.

 

Each prospective seller of Registrable Securities hereunder shall indemnify and
hold harmless (in the same manner and to the same extent as set forth in
subdivision (a) of this Section (D)) the Company, each director of the Company,
each officer of the Company and each other Person, if any, who controls the
Company within the meaning of the Securities Act, with respect to any statement
or alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereof, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of such seller specifically for use in the preparation of such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement. Any such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling Person and shall survive the transfer
of such securities by such seller. The amount payable by any prospective seller
of Registrable Securities with respect to the indemnification set forth in this
Section (D)(b) in connection with any offering of securities will not exceed the
amount of net proceeds received by such prospective seller pursuant to such
offering.

 

- 18 -

 

 

Promptly after receipt by an indemnified party of notice of the commencement of
any action or proceeding involving a claim referred to in this Section (D), such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action; provided that the failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
under this Section (D), except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice. In case any such action is
brought against an indemnified party, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such the indemnifying party shall
be entitled to participate in and to assume the defense thereof, jointly with
any other indemnifying party similarly notified, to the extent that the
indemnifying party may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
of any such action which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation. No indemnified party shall
consent to entry of any judgment or enter into any settlement of any such action
the defense of which has been assumed by an indemnifying party without the
consent of such indemnifying party.

 

If the indemnification provided for in the this Section (D) is unavailable to an
indemnified party in respect of any expense, loss, damage or liability referred
to therein, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such expense, loss, claim, damage or liability
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the holder or underwriter, as the
case may be, on the other from the distribution of the Registrable Securities or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and of the holder or underwriter, as the case may
be, on the other in connection with the statements or omissions which resulted
in such expense, loss, damage or liability, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the holder or underwriter, as the case may be, on the other in
connection with the distribution of the Registrable Securities shall be deemed
to be in the same proportion as the total net proceeds received by the Company
from the initial sale of the Registrable Securities by the Company to the
purchaser bear to the gain realized by the selling holder or the underwriting
discounts and commissions received by the underwriter, as the case may be. The
relative fault of the Company on the one hand and of the holder or underwriter,
as the case may be, on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Company, by the holder or by the underwriter and parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided that the foregoing contribution agreement shall
not inure to the benefit of any indemnified party if indemnification would be
unavailable to such indemnified party by reason of the proviso contained in the
first sentence of Section (D)(a), and in no event shall the obligation of any
indemnifying party to contribute under this Section (D)(d) exceed the amount
that such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under Section (D)(a) or
Section (D)(b) had been available under the circumstances.

 

- 19 -

 

 

The Company and the holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section (D)(d) were
determined by pro rata allocation (even if the holders and any underwriters were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in the
immediately preceding paragraph and Section (D)(c). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.

 

Notwithstanding the provisions of this Section (D)(d), no holder of Registrable
Securities or underwriter shall be required to contribute any amount in excess
of the amount by which (i) in the case of any such holder, the net proceeds
received by such holder from the sale of Registrable Securities or (ii) in the
case of an underwriter, the total price at which the Registrable Securities
purchased by it and distributed to the public were offered to the public
exceeds, in any such case, the amount of any damages that such holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

(E)         Rule 144. If the Company shall have filed a registration statement
pursuant to Section 12 of the Exchange Act or a registration statement pursuant
to the Securities Act, the Company will file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder and will take such further action as any
holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the Commission. Upon the request of any holder of Registrable
Securities, the Company will deliver to such holder a written statement as to
whether it has complied with such requirements.

 

- 20 -

 

 

(v)

DEFINITIONS

 

Any term not defined herein but defined in the Loan and Security Agreement,
shall have the meaning set forth in the Loan Agreement.

 

The following terms, as used in this Warrant, have the following meanings:

 

“Business Day” means (a) if Common Stock is listed or admitted to trading on a
national securities exchange, a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
business or (b) if Common Stock is not so listed or admitted to trading, a day
on which the New York Stock Exchange is open for business.

 

“Commission” means the Securities and Exchange Commission or any other Federal
agency at the time administering the Securities Act.

 

“Company” has the meaning set forth in paragraph (A) of this Warrant.

 

“Distribution” has the meaning set forth in Section (iii)(A).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

 

“Exercise Price” has the meaning set forth in paragraph (A) of this Warrant.

 

“Family Member” has the meaning set forth in Section (ii)(B).

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Holder” has the meaning set forth in paragraph (A) of this Warrant.

 

“Initiating Holder” has the meaning set forth in Section (iv)(A).

 

“Inspector” has the meaning set forth in Section 0.0( )( ).

 

“Investment Representation Letter” has the meaning set forth in Section (ii)(D).

 

“Objecting Holder” has the meaning set forth in Section 3.3(a).

 

“Other Securities” has the meaning set forth in Section 5.1(e).

 

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any government agency or
political subdivision thereof.

 

- 21 -

 

 

“Public Sale” means any sale of capital stock to the public pursuant to an
offering registered under the Securities Act or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 (or any successor
provision then in effect) adopted under the Securities Act.

 

“Records” has the meaning set forth in Section 5.3(a)(xi).

 

“Registered Offering” has the meaning set forth in Section (iv)(A).

 

“Registrable Securities” means any Warrant Shares (whether outstanding or into
which the Warrants are exercisable) until the date (if any) on which such
Warrant Shares shall have been transferred or exchanged and new certificates for
them not bearing a legend restricting further transfer under the Securities Act
shall have been delivered by the Company and subsequent disposition of them
shall not require registration or qualification of them under the Securities Act
or any similar state law then in force.

 

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with Section (iv)(A) through Section (iv)(E) hereof, including
(i) all registration, filing and FINRA fees, (ii) all fees and expenses of
complying with federal and state securities or blue sky laws, (iii) all word
processing, duplicating and printing expenses, (iv) all messenger telephone and
delivery expenses, (v) the fees and disbursements of counsel for the Company and
of its independent public accountants, including the expenses of any special
audits and “cold comfort” letters required by or incident to such performance
and compliance, (vi) the fees and disbursements of any one counsel and any one
accountant retained by the holder or holders of more than fifty percent (50%) of
the Registrable Securities and other securities being registered (or, in the
case of any registration effected pursuant to Section (iv)(A), as the Initiating
Holder shall have selected to represent all holders of the Registrable
Securities and other securities being registered), (vii) the fees and expenses
of a “qualified independent underwriter” and its counsel that may be required by
the rules and regulations of the FINRA, (viii) premiums and other costs of
policies of insurance (if any) against liabilities arising out of the public
offering of the Registrable Securities being registered if the Company desires
such insurance (ix) fees and expenses of other Persons retained by the Company,
(x) internal expenses of the Company (including without limitation, all salaries
and expenses of officers and employees of the Company performed legal or
accounting duties), (xi) the expense of any annual audit, (xii) the fees and
expenses of listing on any securities exchange, and (xiii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but not including underwriting discounts and commissions and
transfer taxes, if any, provided that, in any case where Registration Expenses
are not to be borne by the Company, such expenses shall not include (i) salaries
of the Company personnel or general overhead expenses of the Company, (ii)
auditing fees, (iii) premiums or other expenses relating to liability insurance
required by underwriters of the Company or (iv) other expenses for the
preparation of financial statements or other data, to the extent that any of the
foregoing either is normally prepared by the Company in the ordinary course of
its business or would have been incurred by the Company had no public offering
taken place.

 

- 22 -

 

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
Federal statute and the rules and regulations of the Commission (or its
successors) thereunder, all as the same shall be in effect from time to time.

 

“Transaction Date” has the meaning set forth in Section 1.4.

 

“Warrant” has the meaning set forth in Section 9.

 

All references herein to “days” shall mean calendar days unless otherwise
specified.

 

(vi)

MISCELLANEOUS

 

Notices. Unless otherwise specifically provided herein, all notices shall be in
writing addressed to the respective party as set forth below and may be
personally served, telecopied or sent by overnight courier service or United
States mail and shall be deemed to have been given: (a) if delivered in person,
when delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a Business Day before 4:00 p.m. Eastern standard time or, if not,
on the next succeeding Business Day; (c) if delivered by overnight courier, two
(2) days after delivery to such courier properly addressed; or (d) if by U.S.
Mail, five (5) Business Days after depositing in the United States mail, with
postage prepaid and properly addressed.

 

If to the Company:

 

Attention:

Facsimile:

 

With a copy to:

 

Attention:

Facsimile:

 

If to Holder:

 

Attention:

Facsimile:

 

- 23 -

 

 

With a copy to:

 

Attention:

Facsimile:

 

or to such other address as the party addressed shall have previously designated
by written notice to the serving party.

 

(A)         Waivers: Amendments. No failure or delay of Holder in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No notice
or demand on the Company in any case shall entitle the Company to any other or
future notice or demand in similar or other circumstances. The rights and
remedies of Holder are cumulative and not exclusive of any rights or remedies
which it would otherwise have. The provisions of this Warrant may be amended,
modified or waived with (and only with) the prior written consent of the Company
and the Holder.

 

Any amendment, modification or waiver effected pursuant to and in accordance
with the provisions of this Section shall be binding upon the Holder, upon each
future holder thereof and upon the Company. In the event of any such amendment,
modification or waiver, the Company shall give prompt notice thereof to Holder
and, if appropriate, notation thereof shall be made on all Warrants thereafter
surrendered for registration of transfer or exchange.

 

(B)         Governing Law. THIS WARRANT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW).

 

(C)         Transfer: Covenants to Bind Successors and Assigns. All covenants,
stipulations, promises and agreements in this Warrant made by or on behalf of
the Company or Holder shall bind its successors and assigns, whether so
expressed or not. This Warrant and all of Holder’s rights hereunder, shall be
transferable and assignable by Holder hereof in whole, or from time to time in
part, to any other Person, subject to the restrictions on transferability
contained herein and under the applicable securities laws, and the provisions of
this Warrant shall be binding upon and inure to the benefit of Holder hereof and
its successors and assigns.

 

(D)         Severability. In case any one or more of the provisions contained in
this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

- 24 -

 

 

(E)         Section Headings. The section headings used herein are for
convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.

 

(F)         Right to Specific Performance. The Company acknowledges and agrees
that in the event of any breach of the covenants and agreements contained in
this Warrant, Holder would be irreparably harmed and could not be made whole
only by the award of monetary damages. Accordingly, the Company agrees that
Holder, in addition to any other remedy to which Holder may be entitled at law
or equity, will be entitled to seek and obtain an award of specific performance
of any of such covenants and agreements.

 

(G)         Consent to Jurisdiction. THE COMPANY HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY AND STATE
OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO HOLDER’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS WARRANT, SHALL BE
LITIGATED IN SUCH COURTS. THE COMPANY ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
WARRANT.

 

(H)         Waiver Of Jury Trial. THE COMPANY AND HOLDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WARRANT. THE COMPANY AND HOLDER ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER .IN ENTERING INTO THIS WARRANT AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE COMPANY AND
HOLDER FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

[THIS SPACE HAS BEEN INTENTIONALLY LEFT BLANK]

 

 

- 25 -

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
corporate name by one of its officers thereunto duly authorized, and its
corporate seal to be hereunto affixed, attested by its Secretary or an Assistant
Secretary, all as of the day and year first above written.

 

  PRESIDENTIAL REALTY CORPORATION         By:       Name:       Title:

 

Accepted as of the day and year first above written:         Address:

 

 

 

 

SUBSCRIPTION NOTICE

 

(To be executed by the Registered Holder if Holder desires to exercise the
Warrant)

 

TO: PRESIDENTIAL REALTY CORPORATION

 

The undersigned Holder hereby exercises its right to purchase ________ Warrant
Shares covered by the attached Warrant in accordance with the terms and
conditions thereof.

 

The Holder intends that payment of the Exercise Price shall be made as (check
one):

 

  [ ] “Cash Exercise” under Section (i)(B)

 

  [ ] “Cashless Exercise” under Section (i)(B)

 

If the Holder has elected a cash exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 

Pursuant to this Exercise Notice, the Company shall deliver to the Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

      Signature   Address:

 

Dated:_______________

 

 

 

 

INVESTMENT REPRESENTATION LETTER

 

Pursuant to this Investment Representation Letter (this “Agreement”), the
undersigned (“Holder”) represents and warrants to PRESIDENTIAL REALTY
CORPORATION (“Company”) as follows (capitalized terms used, but not defined
herein, have the meanings assigned to them in the Warrant dated as of ________,
____ executed and delivered by the Company):

 

1.          Authority. Holder has all requisite power and authority to enter
into this Agreement and perform Holder’s obligations hereunder. The execution,
delivery and performance of this Agreement by Holder have been duly authorized
by all necessary action, corporate, partnership, or otherwise, on the part of
Holder. This Agreement has been duly executed and delivered by Holder and is a
legal, valid and binding agreement of Holder, enforceable against Holder in
accordance with its terms (except as enforceability may be limited by laws of
bankruptcy or insolvency and general equitable principles).

 

2.          No Conflicts. The execution, delivery and performance of this
Agreement by Holder will not conflict with or result in the breach of any term
or provision of, or violate or constitute a default under any charter provision,
bylaw, partnership agreement or similar organizational document of Holder, or
under any agreement, instrument, order, judgment, decree, law or regulation to
which Holder is a party or by which Holder is in any way bound or obligated.

 

3.          Approvals. No permit, authorization, notice, consent or approval is
required in connection with the execution, delivery or performance by Holder of
this Agreement.

 

4.          Investment Representations.

 

(a)          Holder understands that the representations and warranties set
forth in this Paragraph 4 are being provided to, and relied upon by, the Company
to determine whether the Warrants and the Warrant Shares may be sold to Holder
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), Regulation D thereunder and similar exemptions from
applicable state securities laws.

 

(b)          Information contained herein as it relates to Holder is complete
and accurate in all material respects and may be relied upon by the Company in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering and sale of securities as
described in this Agreement.

 

(c)          Holder is acquiring the Warrants and the Warrant Shares for
Holder’s own account, for investment and not with a view to the distribution.

 

- 28 -

 

 

(d)          Holder understands that the Warrants and the Warrant Shares have
not been registered under the Securities Act or with any state authority, and
that neither the Securities and Exchange Commission nor any state securities
commission has approved any of the Warrants and the Warrant Shares or passed
upon or endorsed the merits of the offering or sale of the Warrants and the
Warrant Shares or confirmed the accuracy or determined the adequacy of any
materials or information presented or made available to Holder in connection
with this transaction, none of which has been reviewed by any federal, state or
other regulatory authority.

 

(e)          Holder acknowledges that the documents, records, and books,
including the Memorandum, pertaining to the investment in the Warrants and the
Warrant Shares have been made available for inspection by Holder and, if
requested, Holder’s attorney, financial advisor, accountant, purchaser
representative or tax advisor (collectively, the “Advisors”), and that the
Company has advised the undersigned to consult with Holder’s Advisors regarding
the terms of this investment and suitability of the investment in light of
Holder’s financial considerations and needs, and after due consideration, Holder
has determined that the investment in the Warrants and the Warrant Shares is
suitable.

 

(f)          Holder and Holder’s advisors have had the opportunity to obtain any
additional information necessary to verify the accuracy of the information
contained in documents received or reviewed in connection with the purchase of
the Warrants and the Warrant Shares and have had the opportunity to meet with
representatives of the Company and to have them answer questions and provide
additional information regarding the terms and conditions of this investment and
the finances, operations, business and prospects of the Company deemed relevant
by Holder, and any such questions have been answered and requested information
provided to Holder’s full satisfaction.

 

(g)          Holder understands that Holder must bear the economic risk of an
investment in the Warrants and the Warrant Shares indefinitely because none of
the Warrants and the Warrant Shares may be sold, pledged or otherwise
transferred unless subsequently registered under the Securities Act and
applicable state securities laws or unless an exemption from registration is
available, and that each certificate or agreement representing the Warrants and
the Warrant Shares issuable upon exercise of the Warrants will bear
substantially the following legend until such restriction is no longer required
by law:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD OR OFFERED FOR SALE UNLESS REGISTERED OR QUALIFIED UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN
OPINION IN REASONABLY ACCEPTABLE FORM AND SCOPE TO THE COMPANY OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION, QUALIFICATION OR OTHER
SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS OR THAT AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE. THE OFFERING OF THIS SECURITY HAS NOT BEEN REVIEWED
OR APPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR BY ANY
STATE’S SECURITIES ADMINISTRATOR THIS SECURITY IS ALSO SUBJECT TO CERTAIN
ADDITIONAL TRANSFER RESTRICTIONS PROVIDED FOR IN THE WARRANT THE EXERCISE OF
WHICH RESULTED IN THE ORIGINAL ISSUANCE OF THIS SECURITY, A COPY OF WHICH
RESTRICTIONS SHALL BE FURNISHED TO HOLDER HEREOF BY THE COMPANY UPON WRITTEN
REQUEST AND WITHOUT CHARGE.

 

- 29 -

 

 

(h)          Holder has a sufficient net worth to sustain a loss of Holder’s
entire investment in the Warrants and the Warrant Shares in the event such a
loss should occur and Holder’s overall commitment to investments that are not
readily marketable is not excessive in view of Holder’s net worth and financial
circumstances.

 

(i)          Holder (including all partners and equity holders in the case of a
Holder that is a corporation or partnership) is an “accredited investor” as
defined in Rule 501 of Regulation D under the Securities Act, with which Holder
is familiar. Holder has initialed each of the following which is applicable to
Holder:

 

_____(i)Holder has significant prior investment experience, including investment
in non-listed and non-registered securities, and is knowledgeable about
investment considerations in start-up companies. Holder has such knowledge and
experience in financial, tax, and business matters so as to enable Holder to
utilize the information made available to Holder to evaluate the merits and
risks of an investment in the Warrants and the Warrant Shares and to make an
informed investment decision with respect thereto.

 

_____(ii)Holder is a natural person with income exceeding $200,000 in each of
the two most recent years or joint income with a spouse exceeding $300,000 for
those years and a reasonable expectation of the same income level in the current
year.

 

_____(iii)Holder is a natural person who has individual net worth, or joint net
worth with the person's spouse, that exceeds $1 million at the time of the
purchase, excluding the value of the person's primary residence.

 

_____(iv)Holder is a director, executive officer, or general partner of the
Company.

 

_____(v)Holder is a bank, insurance company, registered investment company,
business development company, or small business investment company.

 

- 30 -

 

 

_____(vi)Holder is an employee benefit plan, within the meaning of the Employee
Retirement Income Security Act, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5 million.

 

_____(vii)Holder is a charitable organization, corporation, or partnership with
assets exceeding $5 million.

 

_____(viii)Holder is a business in which all the equity owners are accredited
investors.

 

_____(ix)Holder is a trust with assets in excess of $5 million, not formed to
acquire the securities offered, whose purchases a sophisticated person makes.

 

Dated:___________________________     (Signature)

 

- 31 -

 

 

EXHIBIT A – JEKOGIAN WARRANT

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR
OFFERED FOR SALE UNLESS REGISTERED OR QUALIFIED UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN OPINION IN
REASONABLY ACCEPTABLE FORM AND SCOPE TO THE COMPANY OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION, QUALIFICATION OR OTHER SUCH
ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS OR THAT AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE. THE OFFERING OF THIS WARRANT HAS NOT BEEN REVIEWED OR
APPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION, OR BY ANY
STATE’S SECURITIES ADMINISTRATOR. THIS WARRANT IS ALSO SUBJECT TO CERTAIN
ADDITIONAL TRANSFER RESTRICTIONS PROVIDED FOR HEREIN.

 

Warrant No. – 1 – Dated: January 8, 2014

 

COMMON STOCK PURCHASE WARRANT

 

PRESIDENTIAL REALTY CORPORATION

 

12.         THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that,
for value received, Nickolas W. Jekogian, III (the “Holder”) is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, to purchase from PRESIDENTIAL REALTY CORPORATION, a
Delaware corporation (the “Company”), One Million Seven Hundred Thousand
(1,700,000) shares (the “Warrant Shares”) of the Company’s Class B Common Stock,
par value $0.00001 per share. The purchase price of one share of Class B Common
Stock under this Warrant shall be $0.10, subject to adjustment as herein
provided (the “Exercise Price”).

 

13.         This Warrant is the Warrant referred to in the Employment Agreement
dated November 8, 2011, as amended, between the Company and Nickolas W. Jekogian
(the “Employment Agreement”). Capitalized terms used and not otherwise defined
in this Warrant shall have the meanings assigned to them in the Employment
Agreement.

 

14.         Certain terms used in this Warrant are defined in Article V.

 

- 32 -

 

 

(i)          EXERCISE OF WARRANT

 

(A)         Warrant Becomes Exercisable. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the expiration of six (6) months from the date of the
Company’s consummation of a Capital Event (the “Transaction Date”) and on or
prior to the expiration of five and one half years following the Transaction
Date (the “Termination Date”). This Warrant shall terminate and be of no force
and effect if Mr. Jekogian terminates his employment and/or resigns as a
director of the Company without “Good Reason” or without the consent of the
Company prior to the Transaction Date. The Company’s certificate of
incorporation (the “C of I”) contains limitations on the ownership of shares of
the Company’s common stock. Those restrictions limit, among other things, any
person from owning more than 9.2% of the Company’s outstanding common stock as
more particularly set forth in the Company’s C of I. This Warrant shall not be
exercisable for any Warrant Shares that would be deemed “Excess Shares” as that
term is defined in the C of I. Holder agrees not to exercise or attempt to
exercise this Warrant for a number of Warrant Shares which, when taken together
with the Holders other ownership of the Company’s common stock, would result in
the issuance of any Excess Shares.

 

(B)         Method of Exercise. To exercise this Warrant in whole or in part,
Holder shall deliver on any Business Day to the Company at its principal place
of business (a) this Warrant, (b) a written notice in substantially the form of
the Subscription Notice attached hereto, of Holder’s election to exercise this
Warrant, which notice shall specify the number of Warrant Shares to be purchased
(which shall be a whole number of Warrant Shares if for less than all the
Warrant Shares then issuable hereunder), and (c) payment of the Exercise Price
with respect to such Warrant Shares. Such payment may be made, at the option of
Holder, either (a) by cash, certified or bank cashier’s check or wire transfer
in an amount equal to the product of (i) the Exercise Price times (ii) the
number of Warrant Shares as to which this Warrant is being exercised or (b) by a
“cashless exercise” of this Warrant, in which event Holder shall receive from
the Company the number of Warrant Shares computed using the following formula:

 

Y    =    X (A - B)

  A

 

where:

 

A= the current Fair Market Value of a share of Common Stock on the Business Day
immediately prior to the date of such exercise;

 

B= the Exercise Price;

 

X= the number of Warrant Shares as to which this Warrant is being exercised; and

 

Y= the number of Warrant Shares to be issued to Holder.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended
that the Warrant Shares issued in a cashless exercise transaction shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the date this Warrant was
originally issued.

 

- 33 -

 

 

The Company shall, as promptly as practicable and in any event within five (5)
Business Days after receipt of such notice and payment, execute and deliver or
cause to be executed and delivered, in accordance with such notice, a
certificate or certificates representing the Warrant Shares so acquired. The
certificate or certificates so delivered shall be in such denominations as may
be specified in such notice, and shall be issued in the name of Holder or such
other name or names as shall be designated in such notice. This Warrant shall be
deemed to have been exercised and such certificate or certificates shall be
deemed to have been issued, and such Holder or any other Person so designated to
be named therein shall be deemed for all purposes to have become a holder of
record of Warrant Shares, as of the date the aforementioned notice and payment
is received by the Company. If this Warrant shall have been exercised only in
part, the Company shall, at the time of delivery of such certificate or
certificates, deliver to Holder a new Warrant evidencing the right to purchase
the remaining shares of Common Stock issuable under this Warrant, which new
Warrant shall, in all other respects, be identical to this Warrant. The Company
shall pay all expenses, stamp, documentary and similar taxes and other charges
payable in connection with the preparation, issuance and delivery of Warrant
Share certificates and new Warrants under this provision.

 

(C)         Warrant Shares to Be Fully Paid And Nonassessable. All Warrant
Shares issued upon the exercise of this Warrant shall be validly issued, fully
paid and nonassessable, free of liens, preemptive rights, taxes and charges or
any restrictions of any kind provided that such Warrant Shares do not constitute
Excess Shares under the Company’s C of I.

 

(D)         Legend. Each certificate for Warrant Shares issued upon exercise of
this Warrant, shall, unless at the time of exercise such shares are registered
under the Securities Act, bear the following legend:

 

“This security has not been registered under the Securities Act of 1933 and may
not be sold or offered for sale unless registered or qualified under said Act
and any applicable state securities laws or unless the Company receives an
opinion in reasonably acceptable form and scope to the Company of counsel
reasonably satisfactory to the Company that registration, qualification or other
such actions are not required under any such laws or that an exemption from such
registration is available. The offering of this security has not been reviewed
or approved by the United States Securities and Exchange Commission or by any
state’s securities administrator. This security is also subject to certain
additional transfer restrictions provided for in the Warrant the exercise of
which resulted in the original issuance of this security, a copy of which
restrictions shall be furnished to the holder hereof by the Company upon written
request and without charge.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend shall also bear such legend unless, in the
opinion of counsel selected by the Holder of such certificate and reasonably
acceptable to the Company, the securities represented thereby need no longer be
subject to restrictions on resale under the Securities Act and the additional
transfer restrictions set forth herein.

 

- 34 -

 

 

(E)         Authorization; Capitalization. The Company hereby represents,
warrants and/or covenants, as applicable, to the Holder, as follows: The Company
has duly reserved, and will keep available for issuance upon exercise of this
Warrant, the total number of Warrant Shares deliverable from time to time upon
exercise of this Warrant in its entirety. The Company will not take action which
would result in (i) the total number of shares of Class B Common Stock issuable
after such action upon exercise of this Warrant, plus (ii) all shares of Class B
Common Stock issued and outstanding, plus (iii) all shares of Class B Common
Stock then issuable (y) upon the exercise of all outstanding options and (z)
upon the exercise, conversion or exchange of all other outstanding securities
which are exercisable for, convertible into or exchangeable for Class B Common
Stock, (the “Fully-Diluted Shares”), to exceed the total number of shares of
Class B Common Stock then authorized for issuance by the Company. In the event
that the Company fails to comply with the previous sentence, the Company shall
promptly take all corporate action necessary to authorize and reserve a
sufficient number of shares of Class B Common Stock to cover the exercise of all
of this Warrant in full, including, without limitation, obtaining the necessary
approvals of the Board of Directors and stockholders of the Company and filing
the appropriate amendments to the Company’s C of I. The issuance of the Warrant
Shares has been duly and validly authorized and, when issued and sold in
accordance with this Warrant, the Warrant Shares will be duly and validly
issued, fully paid and non-assessable.

 

(ii)         TRANSFER, EXCHANGE AND REPLACEMENT OF WARRANTS

 

(A)         Ownership of Warrant. The Company shall deem and treat the Person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by any Person
other than the Company) for all purposes and shall not be affected by any notice
to the contrary, until due presentment of this Warrant for registration of
transfer as provided in this Article II.

 

(B)         Transfer of Warrant. This Warrant may not be sold or transferred by
the Holder except to a Family Member. “Family Member” means spouse, parents,
children, lineal descendants, and siblings and trusts for the benefit of all or
any of the foregoing or any entity wholly owned by any of the foregoing.

 

(C)         Expenses of Delivery of Warrants. The Company shall pay all
expenses, stamp, documentary and similar taxes (other than transfer taxes) and
other charges payable in connection with the preparation, issuance and delivery
of the Warrant.

 

(D)         Representations of Holder. On the date hereof, Holder shall sign an
Investment Representation Letter substantially in the form of Exhibit A attached
hereto, as the same may be amended from time to time to correspond to the
definition of “accredited investor” under Regulation D promulgated under the
Securities Act (an “Investment Representation Letter”) and to document the
Holder’s ownership of other securities of the Company.

 

(iii)        REORGANIZATION, RECLASSIFICATION, LIQUIDATION AND OTHER ADJUSTMENTS

 

(A)         Reorganization, Reclassification and Liquidation.

 

In the case of any reorganization or reclassification of the Company’s Class B
Common Stock or in the case of any consolidation of the Company with, or merger
of the Company with, another company or corporation, or in the case of any sale,
lease or conveyance of all, or substantially all, of the property, assets,
business and goodwill of the Company as an entity, the holder of this Warrant
shall thereafter have the right upon exercise to purchase the kind and amount of
shares of stock and other securities and property receivable upon such
reorganization, reclassification, consolidation, merger or sale by a holder of
the number of shares of Class B Common Stock which the Holder of this Warrant
would have received had all Warrant Shares issuable upon exercise of this
Warrant been issued immediately prior to such reorganization, reclassification,
consolidation, merger or sale, at a price equal to the Exercise Price then in
effect pertaining to this Warrant (the kind, amount and price of such stock and
other securities to be subject to adjustment as herein provided).

 

- 35 -

 

 

In case the Company shall, at any time prior to the expiration of this Warrant
and prior to the exercise thereof, dissolve, liquidate or wind up its affairs,
Holder shall be entitled, upon the exercise thereof, to receive, in lieu of the
Warrant Shares which it would have been entitled to receive, the same kind and
amount of assets as would have been issued, distributed or paid to it upon such
Warrant Shares, had it been the holder of record of the shares of Class B Common
Stock receivable upon the exercise of this Warrant on the record date for the
determination of those entitled to receive any such liquidating distribution.
After any such dissolution, liquidation or winding up which shall result in any
distribution in excess of the Exercise Price provided for by this Warrant,
Holder may at its option exercise the same without making payment of the
aggregate Exercise Price and in such case the Company shall upon the
distribution to Holder consider that the aggregate Exercise Price has been paid
in full to it and in making settlement to Holder, shall deduct from the amount
payable to Holder an amount equal to the aggregate Exercise Price. Participation
by the Holder as aforesaid shall only be to the extent the Warrant is then
exercisable.

 

In case the Company shall, at any time prior to the Termination Date and prior
to the exercise hereof, make a distribution of assets (other than cash) or
securities of the Company to the holders of its Class B Common Stock (the
“Distribution”), the Holder shall be entitled, upon the exercise hereof, to
receive, in addition to the Warrant Shares it is entitled to receive, the same
kind and amount of assets or securities as would have been distributed to it in
the Distribution had it been the holder of record of the shares of Class B
Common Stock receivable upon exercise of this Warrant on the record date for
determination of those entitled to receive the Distribution.

 

(B)         Subdivision or Combination of Common Stock. If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) its outstanding Class B Common Stock into a greater number of shares
of Class B Common Stock, then, except as otherwise required by applicable law,
the Exercise Price in effect immediately prior to such subdivision will be
proportionately decreased and the number of Warrant Shares for which this
Warrant is exercisable will be proportionately increased. If the Company at any
time combines (by reverse stock split or otherwise) one or more classes of its
outstanding shares of common stock including shares of Class B Common Stock,
then, except as otherwise required by applicable law, the Exercise Price in
effect immediately prior to such combination will be proportionately increased
and the number of Warrant Shares for which this Warrant is exercisable will be
proportionately decreased.

 

- 36 -

 

 

(iv)        REGISTRATION RIGHTS

 

(A)         Registration on Request. In the event that the Company consummates
an underwritten public offering of its Class B Common Stock, registered under
the Securities Act of 1933, as amended (the “Registered Offering”) on or after
the Issuance Date, then:

 

Subject to Section 11(iv)(A)11(iv)(A), at any time after six (6) months
following the Company’s consummation of such Registered Offering, upon the
written request of the Holder of the outstanding Registrable Securities (the
“Initiating Holder”), requesting that the Company effect the registration under
Securities Act of the resale of all or part of such Initiating Holder’s
Registrable Securities and specifying the intended method of disposition
thereof, the Company will promptly give written notice of such requested
registration to all other holders of Registrable Securities, who shall have the
right to request that their Registrable Securities be included in the
registration statement requested pursuant to this Section 11(iv)(A) upon written
notice to the Company made within twenty (20) days after receipt of the
Company’s written notice. Thereupon the Company will use its best efforts to
effect the registration for resale under the Securities Act of the Registrable
Securities which the Company has been so requested to register in accordance
with the intended method of disposition stated in the Initiating Holder’s
request; all to the extent requisite to permit the disposition (in accordance
with the intended methods thereof as aforesaid), of the Registrable Securities
to be so registered, which shall be paid for by the Company in accordance with
Section 11(iv)(A)11(iv)(A).

 

Registrations under this Section 11(iv)(A) shall be on Form S-3 or such
appropriate registration form of the Commission (i) as shall be selected by the
Company and (ii) as shall permit the disposition of such Registrable Securities
in accordance with the intended method or methods of disposition specified in
the Initiating Holder’s request for such registration. The Company shall not be
required to register the Registrable Securities on a Form S-1. The Company
agrees to include in any such registration statement all information which the
holders of Registrable Securities being registered shall reasonably request.

 

The Initiating Holder will be entitled to request one registration pursuant to
this Section 11(iv)(A) for which the Company will pay all Registration Expenses.
A registration requested pursuant to this Section 11(iv)(A) shall not be deemed
to have been effected (i) unless a registration statement with respect thereto
has become effective and the disposition contemplated thereby closes; provided,
that a registration which does not become effective after being filed by the
Company pursuant to this Section 11(iv)(A) solely by reason of the refusal to
proceed by the Initiating Holder (other than a refusal to proceed based upon the
advice of counsel relating to a matter with respect to the Company) shall be
deemed to have been effected by the Company at the request of the Initiating
Holder unless the Initiating Holder shall have elected to pay all Registration
Expenses in connection with such registration, or (ii) if, after it has become
effective, such registration is subject to a stop order, injunction or other
order of the Commission or other governmental agency or court suspending the
effectiveness of such registration statement for any reason, other than by
reason of misstatements or omissions made or not made in the registration
statement in reliance upon and in conformity with written information furnished
to the Company by the Holder of Registrable Securities specifically for use in
the preparation of such registration statement. Except as provided in Section
11(iv)(A)(c)(i) above, whether or not the registration becomes effective and the
related disposition contemplated thereby closes, the Company will pay all
Registration Expenses in connection with any registration so initiated.

 

- 37 -

 

 

The Company may suspend any registration requested pursuant to this Section
11(iv)(A) one time per registration for a single period of up to ninety (90)
days upon notice to the holders of Registrable Securities whose securities are
covered by a registration statement pursuant to this Section 11(iv)(A) that, in
the good faith determination of the Board of Directors of the Company, the
registration and sale at such time of the Registrable Securities requested to be
so registered would not be in the best interests of the Company, provided that
notwithstanding such suspension, the Company shall continue to diligently
process the preparation of the documentation required for such registration.

 

(B)         Incidental Registration.

 

If the Company at any time proposes to register any of its securities under the
Securities Act (other than (x) by a registration on Form S-4 or S-8 or any
successor or similar forms) or (y) pursuant to Section 11(iv)(A)) whether for
its own account or for the account of the holder or holders of any other shares
of the Company’s common stock, it will each such time give prompt written notice
to the Holder of Registrable Securities of its intention to do so and of such
Holder’s rights under this Section 11(iv)(B). Upon the written request of any
such holder made within twenty (20) days after the receipt of any such notice
(which request shall specify the Registrable Securities intended to be disposed
of by such holder and the intended method of disposition thereof), the Company
will use its best efforts to effect the registration under the Securities Act of
the resale of all Registrable Securities which the Company has been so requested
to register, by inclusion of such Registrable Securities in the registration
statement which covers the securities which the Company proposes to register;
provided that if, at any time after giving written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason either not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, thereupon, (i) in
the case of a determination not to register, shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of any holder of
Registrable Securities entitled to request that such registration be effected.
No registration effected under this Section 11(iv)(B) shall relieve the Company
of its obligation to effect any registration upon request under Section
11(iv)(A), nor shall any such registration hereunder be deemed to have been
effected pursuant to Section 11(iv)(A). The Company will pay all Registration
Expenses in connection with each registration of Registrable Securities pursuant
to this Section 11(iv)(B).

 

- 38 -

 

 

If the Company at any time proposes to register any of its securities under the
Securities Act as contemplated by this Section 11(iv)(B) and such securities are
to be distributed by or through one or more underwriters, the Company will, if
requested by any holder of Registrable Securities as provided in this Section
11(iv)(B), use its best efforts to arrange for such underwriters to include all
the Registrable Securities to be offered and sold by such holder among the
securities to be distributed by such underwriters, provided that if the managing
underwriter of such underwritten offering shall inform the Company and holders
of the Registrable Securities requesting such registration and all other holders
of any securities to be included in such registration in respect of such
underwritten offering, by letter of its belief that inclusion in such
distribution of all or a specified number of the securities proposed to be
distributed by such underwriters would interfere with the successful marketing
of the securities being distributed by such underwriters (such letter to state
the basis of such belief and the approximate number of such Registrable
Securities and such other securities which may be distributed without such
effect), then the Company may, upon written notice to all holders of such
Registrable Securities and holders of such other securities, reduce pro rata (if
and to extent stated by such managing underwriter to be necessary to eliminate
such effect) all securities that have been requested be included in such
registration statement by the holder thereof so that the resultant aggregate
number of such such securities so included in such registration, together with
the number of securities to be included in the registration for the account of
the Company, shall be equal to the number of securities in such managing
underwriter’s letter.

 

(C)         Registration Procedures.

 

If and whenever the Company is required to effect the registration of any
Registrable Securities under the Securities Act as provided in Section 11(iv)(A)
or Section 11(iv)(B), the Company shall, as expeditiously as possible:

 

prepare and (within the later of forty-five (45) days after the end of the
fiscal quarter of the Company within which requests for registration may be
given to the Company or the date the Company files its quarterly report on Form
10-Q for such period provided that such 10-Q is filed on a timely basis taking
into account all possible extension periods, except in the case (A) where
requests for registration may be given in the Company’s fourth fiscal quarter,
in which case the filing shall be within the later of ninety (90) days after the
end of such quarter or the date the Company files its annual report on Form 10-K
for the Fiscal Year then ended, provided that such 10-K is filed on a timely
basis taking into account all possible extension periods, or (B) a registration
pursuant to Section 11(iv)(A), in which case the filing shall be made as soon as
possible after the initial request of an Initiating Holder of Registrable
Securities or in any event within sixty (60) days after such request), unless
such request is made during the Company’s fourth fiscal quarter, in which case
the filing shall be within the later of ninety (90) days after the end of such
quarter or the date the Company timely files its annual report on Form 10-K for
the Fiscal Year then ended, file with the Commission the requisite registration
statement to effect such registration (including such audited financial
statements as may be required by the Securities Act) and thereafter use its best
efforts to cause such registration statement to become and remain effective;
provided further that the Company may discontinue any registration of its
securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto; and provided
further that before filing such registration statement or any amendments
thereto, the Company will furnish to the counsel selected by the holders of
Registrable Securities which are to be included in such registration copies of
all such documents proposed to be filed, which documents will be subject to the
review and comment of such counsel;

 

- 39 -

 

 

prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until the earlier of (x) in
the case of a registration pursuant to Section 11(iv)(A), the expiration of 120
days after such registration statement becomes effective (provided that if the
registration statement is suspended pursuant to Section (A), the registration
statement shall be effective for 120 days after suspension is ended), or (y) in
the case of a registration pursuant to Section 11(iv)(B), the expiration of
ninety (90) days after such registration statement becomes effectiv;

 

furnish to each seller of Registrable Securities covered by such registration
statement and each underwriter, if any, of the securities being sold by such
seller such number of conformed copies of such registration statement and of
each such amendment and of copies of the prospectus contained in such
registration statement supplement thereto (in each case including all exhibits),
such number (including each preliminary prospectus and any summary prospectus)
and any other prospectus filed under Rule 424 under the Securities Act, in
conformity with the requirements of the Securities Act, and such other
documents, as such seller and underwriter, if any, may reasonably request in
order to facilitate the Public Sale or other disposition of the Registrable
Securities owned by such seller;

 

use its best efforts to register or qualify all Registrable Securities covered
by such registration statement under blue sky or similar laws of such
jurisdictions as any seller thereof and any underwriter of the securities being
sold by such seller shall reasonably request, to keep such registrations or
qualifications in effect for so long as such registration statement remains in
effect, and take any other action which may be reasonably necessary or advisable
to enable such seller and underwriter to consummate the disposition in such
jurisdictions of the securities owned by such seller except that the Company
shall not for any such purpose be required to qualify generally to do business
as a foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision (iv) be obligated to be so qualified, to
subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;

 

use its best efforts to cause all Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities;

 

furnish to each seller of Registrable Securities a signed counterpart, addressed
to such seller and the underwriters, if any, of

 

an opinion, and negative assurances letter, of counsel for the Company, dated
the effective date of such registration statement (and, if such registration is
in connection with an underwritten public offering, an opinion, and negative
assurances letter, dated the date of the closing under the underwriting
agreement), reasonably satisfactory in form and substance to such seller, and

 

a “comfort” letter, dated the effective date of such registration statement
(and, if such registration is in connection with an underwritten public
offering, a letter dated the date of the closing under the underwriting
agreement), signed by the independent public accountants who have certified the
Company’s financial statements included in such registration statement,

 

- 40 -

 

 

covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the cold
comfort letter, with respect to events subsequent to the date of such financial
statements, as are customarily covered in cold comfort letters delivered to the
underwriters in underwritten public offerings of securities;

 

notify the holders of Registrable Securities and the managing underwriter or
underwriters, if any, promptly and confirm such advice in writing promptly
thereafter:

 

when the registration statement, the prospectus or any prospectus supplement
related thereto or post-effective amendment to the registration statement has
been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;

 

of any request by the Commission for amendments or supplements to the
registration statement or the prospectus or for additional information;

 

of the issuance by the Commission of any stop order suspending the effectiveness
of the registration or the initiation of any proceedings by any Person for that
purpose; and

 

of the receipt by the Company of any notification with respect to the suspension
of the qualification of any Registrable Securities for sale under the securities
or blue sky laws of any jurisdiction or the initiation or threat of any
proceeding for such purpose;

 

notify each seller of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon the Company’s discovery that, or upon
the happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and promptly prepare and furnish to such seller and
each underwriter, if any, a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

 

make every reasonable effort to obtain the withdrawal of any order suspending
the effectiveness of the registration statement at the earliest possible moment;

 

otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months, but not more than eighteen months, beginning with the first
full calendar quarter after the effective date of such registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act;

 

- 41 -

 

 

make available for inspection by a representative of the holder of Registrable
Securities participating in the offering, any underwriter participating in any
disposition pursuant to the registration and any attorney or accountant retained
by such selling holders or underwriter (each, an “Inspector”), all financial and
other records, pertinent corporate documents and properties of the Company (the
“Records”), and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such Inspector in connection with
such registration; provided that the Company shall not be required to comply
with this subdivision (xi) if there is a reasonable likelihood, in the judgment
of the Company, that such delivery could result in the loss of any
attorney-client privilege related thereto; and provided further that Records
which the Company determines, in good faith, to be confidential and which it
notifies the Inspectors are confidential shall not be disclosed by the
Inspectors (other than to any holder of Registrable Securities participating in
the offering, and if disclosed to any such holder shall not be disclosed by such
holder) unless (x) such Records have become generally available to the public or
(y) the disclosure of such Records may be necessary or appropriate (A) to comply
with any law, rule, regulation or order applicable to any such Inspectors or
holder of Registrable Securities, (B) in response to any subpoena or other legal
process or (C) in connection with any litigation to which such Inspectors or any
holder of Registrable Securities is a party (provided that the Company is
provided with reasonable notice of such proposed disclosure and a reasonable
opportunity to seek a protective order or other appropriate remedy with respect
to such Records);

 

provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after a
date not later than the effective date of such registration statement;

 

use its best efforts to list all Registrable Securities covered by such
registration statement on any national securities exchange, quotation system or
other market on which the Class B Common Stock is then listed or proposed to be
listed by the Company, if any, or, failing that, to arrange for at least two
reputable market makers to register as such with respect to such Registrable
Securities with the FINRA and cooperate with each holder of Registrable
Securities and any broker or dealer through which any such holder proposes to
sell its Registrable Securities in effecting a filing with FINRA pursuant to
FINRA Rule 5110 as requested by such holder (the Company shall pay all fees and
expenses in connection with satisfying its obligation under this subsection
(xiii)).

 

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding such seller and the distribution of such Registrable Securities as the
Company may from time to’ time reasonably request in writing for purposes of
preparing the relevant registration statement and amendments and supplements
thereto.

 

Each holder of Registrable Securities agrees by acquisition of such Registrable
Securities that, upon receipt of any notice from the Company of the occurrence
of any event of the kind described in Section 11(iv)(C)0.0( )( ), such holder
will forthwith discontinue such holder’s disposition of Registrable Securities
pursuant to the registration statement relating to such Registrable Securities
until such holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 11(iv)(C)0.0( )( ). In the event the Company
shall give any such notice, the periods specified in Section 11(iv)(C)(a)(ii)
shall be extended by the length of the period from and including the date when
each seller of any Registrable Securities covered by such registration statement
shall have received such notice to the date on which each such seller has
received the copies of the supplemented or amended prospectus contemplated by of
Section 11(iv)(C)0.0( )( ).

 

- 42 -

 

 

If any such registration or comparable statement refers to any holder of
Registrable Securities by name or otherwise as the holder of any securities of
the Company, then such holder shall have the right to require, in the event that
such reference to such holder by name or otherwise is not required by the
Securities Act or any similar federal statute then in force, the deletion of the
reference to such holder.

 

Within five (5) days of (x) receipt of any request, stop order, proceeding or
notification referred to in Section 11(iv)(C)(vii)(B), (C) and (D), or (y) the
withdrawal of any underwriter(s), the Company shall notify the holder in writing
of such event, and such holder shall thereupon have full and complete access to
such underwriter(s) with respect to all matters and information of and
concerning the Company in the possession of such underwriter(s).

 

(D)         Indemnification.

 

The Company agrees to indemnify and hold harmless each holder of Registrable
Securities whose Registrable Securities are covered by any registration
statement, its directors and officers and each other Person, if any, who
controls such holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which any such
indemnified party may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse each such indemnified
party for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such loss, liability, action or
proceeding; provided that the Company shall not be liable in any such case to
the extent that any such loss, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such holder
specifically for use in the preparation thereof. In addition, the Company shall
indemnify any underwriter of such offering and each other Person, if any, who
controls any such underwriter within the meaning of the Securities Act in
substantially the same manner and to substantially the same extent as the
indemnity herein provided to each indemnified party. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such holder or any, such director, officer, underwriter or controlling Person
and shall survive the transfer of such securities by such holder.

 

- 43 -

 

 

Each prospective seller of Registrable Securities hereunder shall indemnify and
hold harmless (in the same manner and to the same extent as set forth in
subdivision (a) of this Section 11(iv)(D)) the Company, each director of the
Company, each officer of the Company and each other Person, if any, who controls
the Company within the meaning of the Securities Act, with respect to any
statement or alleged statement in or omission or alleged omission from such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereof, if such
statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such seller specifically for use in the preparation
of such registration statement, preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement. Any such indemnity shall remain in
full force and effect, regardless of any investigation made by or on behalf of
the Company or any such director, officer or controlling Person and shall
survive the transfer of such securities by such seller. The amount payable by
any prospective seller of Registrable Securities with respect to the
indemnification set forth in this Section 11(iv)(D)(b) in connection with any
offering of securities will not exceed the amount of net proceeds received by
such prospective seller pursuant to such offering.

 

Promptly after receipt by an indemnified party of notice of the commencement of
any action or proceeding involving a claim referred to in this Section
11(iv)(D), such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party, give written notice to the latter of the
commencement of such action; provided that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under this Section 11(iv)(D), except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified, to the
extent that the indemnifying party may wish, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof. No indemnifying party shall, without the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement of any such action which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect to such claim or litigation. No
indemnified party shall consent to entry of any judgment or enter into any
settlement of any such action the defense of which has been assumed by an
indemnifying party without the consent of such indemnifying party.

 

- 44 -

 

 

If the indemnification provided for in the this Section 11(iv)(D) is unavailable
to an indemnified party in respect of any expense, loss, damage or liability
referred to therein, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such expense, loss, claim, damage or liability
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the holder or underwriter, as the
case may be, on the other from the distribution of the Registrable Securities or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and of the holder or underwriter, as the case may
be, on the other in connection with the statements or omissions which resulted
in such expense, loss, damage or liability, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the holder or underwriter, as the case may be, on the other in
connection with the distribution of the Registrable Securities shall be deemed
to be in the same proportion as the total net proceeds received by the Company
from the initial sale of the Registrable Securities by the Company to the
purchaser bear to the gain realized by the selling holder or the underwriting
discounts and commissions received by the underwriter, as the case may be. The
relative fault of the Company on the one hand and of the holder or underwriter,
as the case may be, on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Company, by the holder or by the underwriter and parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided that the foregoing contribution agreement shall
not inure to the benefit of any indemnified party if indemnification would be
unavailable to such indemnified party by reason of the proviso contained in the
first sentence of Section 11(iv)(D)(a), and in no event shall the obligation of
any indemnifying party to contribute under this Section 11(iv)(D)(d) exceed the
amount that such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under Section 11(iv)(D)(a)
or Section 11(iv)(D)(b) had been available under the circumstances.

 

The Company and the holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 11(iv)(D)(d) were
determined by pro rata allocation (even if the holders and any underwriters were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in the
immediately preceding paragraph and Section 11(iv)(D)(c). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.

 

Notwithstanding the provisions of this Section 11(iv)(D)(d), no holder of
Registrable Securities or underwriter shall be required to contribute any amount
in excess of the amount by which (i) in the case of any such holder, the net
proceeds received by such holder from the sale of Registrable Securities or (ii)
in the case of an underwriter, the total price at which the Registrable
Securities purchased by it and distributed to the public were offered to the
public exceeds, in any such case, the amount of any damages that such holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

- 45 -

 

 

(E)         Rule 144. If the Company shall have filed a registration statement
pursuant to Section 12 of the Exchange Act or a registration statement pursuant
to the Securities Act, the Company will file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder and will take such further action as any
holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the Commission. Upon the request of any holder of Registrable
Securities, the Company will deliver to such holder a written statement as to
whether it has complied with such requirements.

 

(v)         DEFINITIONS

 

Any term not defined herein but defined in the Loan and Security Agreement,
shall have the meaning set forth in the Loan Agreement.

 

The following terms, as used in this Warrant, have the following meanings:

 

“Business Day” means (a) if Common Stock is listed or admitted to trading on a
national securities exchange, a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
business or (b) if Common Stock is not so listed or admitted to trading, a day
on which the New York Stock Exchange is open for business.

 

“Capital Event” means the receipt by the Company of at least $20,000,000 in cash
or property from a capital raising activity including the following:  (a) the
sale for cash of shares of the Company’s Class A or Class B Common Stock or
securities convertible into shares of the Company’s Class A or Class B Common
Stock; (b) the exchange of shares of Class A or Class B Common Stock for real
estate assets consistent with the Company’s status as a REIT; (c) the sale of
unsecured subordinated debt instruments of the Company, the proceeds of which
may be used to acquire real estate assets which are consistent with the
Company’s status as a REIT.

 

“Commission” means the Securities and Exchange Commission or any other Federal
agency at the time administering the Securities Act.

 

“Company” has the meaning set forth in paragraph (A) of this Warrant.

 

“Distribution” has the meaning set forth in Section 11(iii)(A).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

 

“Exercise Price” has the meaning set forth in paragraph (A) of this Warrant.

 

“Family Member” has the meaning set forth in Section (ii)(B).

 

- 46 -

 

 

“Holder” has the meaning set forth in paragraph (A) of this Warrant.

 

“Initiating Holder” has the meaning set forth in Section 11(iv)(A).

 

“Inspector” has the meaning set forth in Section 0.0( )( ).

 

“Investment Representation Letter” has the meaning set forth in Section
11(ii)(D).

 

“Issuance Date” has the meaning set forth in Section 1.4.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Objecting Holder” has the meaning set forth in Section 3.3(a).

 

“Other Securities” has the meaning set forth in Section 5.1(e).

 

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any government agency or
political subdivision thereof.

 

“Public Sale” means any sale of capital stock to the public pursuant to an
offering registered under the Securities Act or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 (or any successor
provision then in effect) adopted under the Securities Act.

 

“Records” has the meaning set forth in Section 5.3(a)(xi).

 

“Registered Offering” has the meaning set forth in Section 11(iv)(A).

 

“Registrable Securities” means any Warrant Shares (whether outstanding or into
which the Warrants are exercisable) until the date (if any) on which such
Warrant Shares shall have been transferred or exchanged and new certificates for
them not bearing a legend restricting further transfer under the Securities Act
shall have been delivered by the Company and subsequent disposition of them
shall not require registration or qualification of them under the Securities Act
or any similar state law then in force.

 

- 47 -

 

 

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with Section 11(iv)(A) through Section 11(iv)(E) hereof,
including (i) all registration, filing and FINRA fees, (ii) all fees and
expenses of complying with federal and state securities or blue sky laws, (iii)
all word processing, duplicating and printing expenses, (iv) all messenger
telephone and delivery expenses, (v) the fees and disbursements of counsel for
the Company and of its independent public accountants, including the expenses of
any special audits and “cold comfort” letters required by or incident to such
performance and compliance, (vi) the fees and disbursements of any one counsel
and any one accountant retained by the holder or holders of more than fifty
percent (50%) of the Registrable Securities and other securities being
registered (or, in the case of any registration effected pursuant to Section
11(iv)(A), as the Initiating Holder shall have selected to represent all holders
of the Registrable Securities and other securities being registered), (vii) the
fees and expenses of a “qualified independent underwriter” and its counsel that
may be required by the rules and regulations of the FINRA, (viii) premiums and
other costs of policies of insurance (if any) against liabilities arising out of
the public offering of the Registrable Securities being registered if the
Company desires such insurance (ix) fees and expenses of other Persons retained
by the Company, (x) internal expenses of the Company (including without
limitation, all salaries and expenses of officers and employees of the Company
performed legal or accounting duties), (xi) the expense of any annual audit,
(xii) the fees and expenses of listing on any securities exchange, and (xiii)
any fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, but not including underwriting discounts and commissions
and transfer taxes, if any, provided that, in any case where Registration
Expenses are not to be borne by the Company, such expenses shall not include (i)
salaries of the Company personnel or general overhead expenses of the Company,
(ii) auditing fees, (iii) premiums or other expenses relating to liability
insurance required by underwriters of the Company or (iv) other expenses for the
preparation of financial statements or other data, to the extent that any of the
foregoing either is normally prepared by the Company in the ordinary course of
its business or would have been incurred by the Company had no public offering
taken place.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
Federal statute and the rules and regulations of the Commission (or its
successors) thereunder, all as the same shall be in effect from time to time.

 

“Transaction Date: has the meaning set forth in Section (i)(A).

 

“Warrant” has the meaning set forth in Section 9.

 

All references herein to “days” shall mean calendar days unless otherwise
specified.

 

(vi)        MISCELLANEOUS

 

Notices. Unless otherwise specifically provided herein, all notices shall be in
writing addressed to the respective party as set forth below and may be
personally served, telecopied or sent by overnight courier service or United
States mail and shall be deemed to have been given: (a) if delivered in person,
when delivered; (b) if delivered by telecopy, e-mail or other electionic
transmission, on the date of transmission if transmitted on a Business Day
before 4:00 p.m. Eastern standard time or, if not, on the next succeeding
Business Day; (c) if delivered by overnight courier, two (2) days after delivery
to such courier properly addressed; or (d) if by U.S. Mail, five (5) Business
Days after depositing in the United States mail, with postage prepaid and
properly addressed.

 

- 48 -

 

 

If to the Company: Presidential Realty Corporation   1430 Broadway   Suite 503  
New York, NY 10018   Attention:  President   Email: aludwig@presrealty.com    
With a copy to: Blank Rome LLC   425 Lexington Avenue   New York, NY 10174  
Attention:  Pamela E. Flaherty, Esq.   Facsimile: (917) 332-3733   e-mail:
pflaherty@blankrome.com     If to Holder: Nickolas W. Jekogian, III   c/o
Signature Community Group   1430 Broadway   Suite 503   New York, NY 10018  
E-mail:  Jekogian@signaturegrp.com

 

or to such other address as the party addressed shall have previously designated
by written notice to the serving party.

 

(A)         Waivers: Amendments. No failure or delay of Holder in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No notice
or demand on the Company in any case shall entitle the Company to any other or
future notice or demand in similar or other circumstances. The rights and
remedies of Holder are cumulative and not exclusive of any rights or remedies
which it would otherwise have. The provisions of this Warrant may be amended,
modified or waived with (and only with) the prior written consent of the Company
and the Holder.

 

Any amendment, modification or waiver effected pursuant to and in accordance
with the provisions of this Section shall be binding upon the Holder, upon each
future holder thereof and upon the Company. In the event of any such amendment,
modification or waiver, the Company shall give prompt notice thereof to Holder
and, if appropriate, notation thereof shall be made on all Warrants thereafter
surrendered for registration of transfer or exchange.

 

(B)         Governing Law. THIS WARRANT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW).

 

- 49 -

 

 

(C)         Transfer: Covenants to Bind Successors and Assigns. All covenants,
stipulations, promises and agreements in this Warrant made by or on behalf of
the Company or Holder shall bind its successors and assigns, whether so
expressed or not. This Warrant and all of Holder’s rights hereunder, shall be
transferable and assignable by Holder hereof in whole, or from time to time in
part, to any other Person, subject to the restrictions on transferability
contained herein and under the applicable securities laws, and the provisions of
this Warrant shall be binding upon and inure to the benefit of Holder hereof and
its successors and assigns.

 

(D)         Severability. In case any one or more of the provisions contained in
this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

(E)         Section Headings. The section headings used herein are for
convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.

 

(F)         Right to Specific Performance. The Company acknowledges and agrees
that in the event of any breach of the covenants and agreements contained in
this Warrant, Holder would be irreparably harmed and could not be made whole
only by the award of monetary damages. Accordingly, the Company agrees that
Holder, in addition to any other remedy to which Holder may be entitled at law
or equity, will be entitled to seek and obtain an award of specific performance
of any of such covenants and agreements.

 

(G)         Consent to Jurisdiction. THE COMPANY HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY AND STATE
OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO HOLDER’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS WARRANT, SHALL BE
LITIGATED IN SUCH COURTS. THE COMPANY ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
WARRANT.

 

(H)         Waiver Of Jury Trial. THE COMPANY AND HOLDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WARRANT. THE COMPANY AND HOLDER ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER .IN ENTERING INTO THIS WARRANT AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE COMPANY AND
HOLDER FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

[THIS SPACE HAS BEEN INTENTIONALLY LEFT BLANK]

 

 

- 50 -

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed in its
corporate name by one of its officers thereunto duly authorized, and its
corporate seal to be hereunto affixed, attested by its Secretary or an Assistant
Secretary, all as of the day and year first above written.

 

  PRESIDENTIAL REALTY CORPORATION         By: /s/ Alexander Ludwig    
Name:  Alexander Ludwig     Title:  President  

 

Accepted as of the day and year first above written:

 

/s/ Nickolas W. Jekogian   Nickolas W. Jekogian III  

 

Address:  c/o Signature Community Group 1430 Broadway Suite 503 New York, NY
10016

 

 

 

 

 

SUBSCRIPTION NOTICE

 

(To be executed by the Registered Holder if Holder desires to exercise the
Warrant)

 

TO: PRESIDENTIAL REALTY CORPORATION

 

The undersigned Holder hereby exercises its right to purchase ________ Warrant
Shares covered by the attached Warrant in accordance with the terms and
conditions thereof.

 

The Holder intends that payment of the Exercise Price shall be made as (check
one):

 

  [ ] “Cash Exercise” under Section 11(i)(B)

 

  [ ] “Cashless Exercise” under Section 11(i)(B)

 

If the Holder has elected a cash exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 

Pursuant to this Exercise Notice, the Company shall deliver to the Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

      Signature   Address:

 

Dated:____________________

 

 

 

 

INVESTMENT REPRESENTATION LETTER

 

Pursuant to this Investment Representation Letter (this “Agreement”), the
undersigned (“Holder”) represents and warrants to PRESIDENTIAL REALTY
CORPORATION (“Company”) as follows (capitalized terms used, but not defined
herein, have the meanings assigned to them in the Warrant dated as of ________,
____ executed and delivered by the Company):

 

5.          Authority. Holder has all requisite power and authority to enter
into this Agreement and perform Holder’s obligations hereunder. The execution,
delivery and performance of this Agreement by Holder have been duly authorized
by all necessary action, corporate, partnership, or otherwise, on the part of
Holder. This Agreement has been duly executed and delivered by Holder and is a
legal, valid and binding agreement of Holder, enforceable against Holder in
accordance with its terms (except as enforceability may be limited by laws of
bankruptcy or insolvency and general equitable principles).

 

6.          No Conflicts. The execution, delivery and performance of this
Agreement by Holder will not conflict with or result in the breach of any term
or provision of, or violate or constitute a default under any charter provision,
bylaw, partnership agreement or similar organizational document of Holder, or
under any agreement, instrument, order, judgment, decree, law or regulation to
which Holder is a party or by which Holder is in any way bound or obligated.

 

7.          Approvals. No permit, authorization, notice, consent or approval is
required in connection with the execution, delivery or performance by Holder of
this Agreement.

 

8.          Investment Representations.

 

(a)          Holder understands that the representations and warranties set
forth in this Paragraph 4 are being provided to, and relied upon by, the Company
to determine whether the Warrants and the Warrant Shares may be sold to Holder
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), Regulation D thereunder and similar exemptions from
applicable state securities laws.

 

(b)          Information contained herein as it relates to Holder is complete
and accurate in all material respects and may be relied upon by the Company in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering and sale of securities as
described in this Agreement.

 

(c)          Holder is acquiring the Warrants and the Warrant Shares for
Holder’s own account, for investment and not with a view to the distribution.

 

2

 

 

(d)          Holder understands that the Warrants and the Warrant Shares have
not been registered under the Securities Act or with any state authority, and
that neither the Securities and Exchange Commission nor any state securities
commission has approved any of the Warrants and the Warrant Shares or passed
upon or endorsed the merits of the offering or sale of the Warrants and the
Warrant Shares or confirmed the accuracy or determined the adequacy of any
materials or information presented or made available to Holder in connection
with this transaction, none of which has been reviewed by any federal, state or
other regulatory authority.

 

(e)          Holder acknowledges that the documents, records, and books,
including the Memorandum, pertaining to the investment in the Warrants and the
Warrant Shares have been made available for inspection by Holder and, if
requested, Holder’s attorney, financial advisor, accountant, purchaser
representative or tax advisor (collectively, the “Advisors”), and that the
Company has advised the undersigned to consult with Holder’s Advisors regarding
the terms of this investment and suitability of the investment in light of
Holder’s financial considerations and needs, and after due consideration, Holder
has determined that the investment in the Warrants and the Warrant Shares is
suitable.

 

(f)          Holder and Holder’s advisors have had the opportunity to obtain any
additional information necessary to verify the accuracy of the information
contained in documents received or reviewed in connection with the purchase of
the Warrants and the Warrant Shares and have had the opportunity to meet with
representatives of the Company and to have them answer questions and provide
additional information regarding the terms and conditions of this investment and
the finances, operations, business and prospects of the Company deemed relevant
by Holder, and any such questions have been answered and requested information
provided to Holder’s full satisfaction.

 

(g)          Holder understands that Holder must bear the economic risk of an
investment in the Warrants and the Warrant Shares indefinitely because none of
the Warrants and the Warrant Shares may be sold, pledged or otherwise
transferred unless subsequently registered under the Securities Act and
applicable state securities laws or unless an exemption from registration is
available, and that each certificate or agreement representing the Warrants and
the Warrant Shares issuable upon exercise of the Warrants will bear
substantially the following legend until such restriction is no longer required
by law:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD OR OFFERED FOR SALE UNLESS REGISTERED OR QUALIFIED UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN
OPINION IN REASONABLY ACCEPTABLE FORM AND SCOPE TO THE COMPANY OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION, QUALIFICATION OR OTHER
SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS OR THAT AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE. THE OFFERING OF THIS SECURITY HAS NOT BEEN REVIEWED
OR APPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR BY ANY
STATE’S SECURITIES ADMINISTRATOR THIS SECURITY IS ALSO SUBJECT TO CERTAIN
ADDITIONAL TRANSFER RESTRICTIONS PROVIDED FOR IN THE WARRANT THE EXERCISE OF
WHICH RESULTED IN THE ORIGINAL ISSUANCE OF THIS SECURITY, A COPY OF WHICH
RESTRICTIONS SHALL BE FURNISHED TO HOLDER HEREOF BY THE COMPANY UPON WRITTEN
REQUEST AND WITHOUT CHARGE.

 

3

 

 

(h)          Holder has a sufficient net worth to sustain a loss of Holder’s
entire investment in the Warrants and the Warrant Shares in the event such a
loss should occur and Holder’s overall commitment to investments that are not
readily marketable is not excessive in view of Holder’s net worth and financial
circumstances.

 

(i)          Holder (including all partners and equity holders in the case of a
Holder that is a corporation or partnership) is an “accredited investor” as
defined in Rule 501 of Regulation D under the Securities Act, with which Holder
is familiar. Holder has initialed each of the following which is applicable to
Holder:

 

_____(i)Holder has significant prior investment experience, including investment
in non-listed and non-registered securities, and is knowledgeable about
investment considerations in start-up companies. Holder has such knowledge and
experience in financial, tax, and business matters so as to enable Holder to
utilize the information made available to Holder to evaluate the merits and
risks of an investment in the Warrants and the Warrant Shares and to make an
informed investment decision with respect thereto.

 

_____(ii)Holder is a natural person with income exceeding $200,000 in each of
the two most recent years or joint income with a spouse exceeding $300,000 for
those years and a reasonable expectation of the same income level in the current
year.

 

_____(iii)Holder is a natural person who has individual net worth, or joint net
worth with the person's spouse, that exceeds $1 million at the time of the
purchase, excluding the value of the person's primary residence.

 

_____(iv)Holder is a director, executive officer, or general partner of the
Company.

 

_____(v)Holder is a bank, insurance company, registered investment company,
business development company, or small business investment company.

 

_____(vi)Holder is an employee benefit plan, within the meaning of the Employee
Retirement Income Security Act, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5 million.

 

4

 

 

_____(vii)Holder is a charitable organization, corporation, or partnership with
assets exceeding $5 million.

 

_____(viii)Holder is a business in which all the equity owners are accredited
investors.

 

_____(ix)Holder is a trust with assets in excess of $5 million, not formed to
acquire the securities offered, whose purchases a sophisticated person makes.

 

Dated:_____________________     (Signature)

 

5

